Exhibit 10.3


EXECUTION VERSION


ACHAOGEN, INC.
SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is made as of June 1, 2016
(the “Effective Date”), by and among Achaogen, Inc., a Delaware corporation (the
“Company”), and each of those persons and entities, severally and not jointly,
listed as a Purchaser on the Schedule of Purchasers attached as Exhibit A hereto
(the “Schedule of Purchasers”). Such persons and entities are hereinafter
collectively referred to herein as “Purchasers” and each individually as a
“Purchaser.”
AGREEMENT
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and each Purchaser (severally and not jointly)
hereby agree as follows:
SECTION 1. AUTHORIZATION OF SALE OF SECURITIES.
The Company has authorized the sale and issuance of 7,999,996 shares of its
Common Stock, par value $0.001 per share (the “Common Stock”), and warrants in
the form of Exhibit B hereto to purchase an aggregate of 1,999,999 shares of
Common Stock (each, a “Warrant” and, collectively, the “Warrants”), on the terms
and subject to the conditions set forth in this Agreement. The shares of Common
Stock sold hereunder at the Closing (as defined below) shall be referred to as
the “Shares.” The Shares and the Warrants are referred to collectively as the
“Securities.”
SECTION 2.    AGREEMENT TO SELL AND PURCHASE THE SECURITIES.
2.1    Sale of Securities. At the Closing (as defined in Section 3), the Company
will sell to each Purchaser, and each Purchaser will purchase from the Company,
(a) the number of Shares set forth opposite such Purchaser’s name on the
Schedule of Purchasers at a purchase price of $3.15 per Share and (b) a Warrant
to purchase the number of shares of Common Stock set forth opposite such
Purchaser’s name on the Schedule of Purchasers (such shares of Common Stock, the
“Underlying Shares”), which Warrant shall have an exercise price equal to $3.66
per Underlying Share, and which Warrant shall have a purchase price equal to
$0.125 per Underlying Share underlying such Warrant. The aggregate purchase
price for the Shares and Warrants purchased by each Purchaser is set forth
opposite such Purchaser’s name on the Schedule of Purchasers.
2.2    Separate Agreement. Each Purchaser shall severally, and not jointly, be
liable for only the purchase of the Securities that appear on the Schedule of
Purchasers that relate to such Purchaser. The Company’s agreement with each of
the Purchasers is a separate agreement, and the sale of Securities to each of
the Purchasers is a separate sale. The obligations of each Purchaser hereunder
are expressly not conditioned on the purchase by any or all of the other
Purchasers of the Securities such other Purchasers have agreed to purchase.
SECTION 3.    CLOSING AND DELIVERY.






 

--------------------------------------------------------------------------------





3.1    Closing. The closing of the purchase and sale of the Securities (which
Securities are set forth in the Schedule of Purchasers) pursuant to this
Agreement (the “Closing”) shall be held on June 3, 2016 (the “Closing Date”) at
the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California
94025, or on such other date and place as may be agreed to by the Company and
the Purchasers. At or prior to the Closing, each Purchaser shall execute any
related agreements or other documents required to be executed hereunder, dated
on or before the Closing Date.
3.2    Issuance of the Securities at the Closing. At the Closing, the Company
shall issue or deliver to each Purchaser (a) evidence of a book entry position
evidencing the Shares purchased by such Purchaser hereunder, registered in the
name of such Purchaser, or in such nominee name(s) as designated by such
Purchaser, representing the number of Shares to be purchased by such Purchaser
at such Closing as set forth in the Schedule of Purchasers against payment of
the purchase price for such Shares and (b) a Warrant registered in the name of
such Purchaser, or in such nominee name(s) as designated by such Purchaser,
representing the number of Underlying Shares as set forth in the Schedule of
Purchasers. The name(s) in which the Shares and Warrant are to be issued to each
Purchaser are set forth in the Purchaser Questionnaire and the Selling
Stockholder Notice and Questionnaire in the form attached hereto as Appendix I
and II (the “Purchaser Questionnaire” and the “Selling Stockholder
Questionnaire”, respectively), as completed by each Purchaser, which shall be
provided to the Company no later than the Effective Date. The Warrants shall be
delivered to each Purchaser promptly following the Closing Date, but in any
event within 10 business days following the Closing Date.
3.3    Delivery of the Registration Rights Agreement. At the Closing, the
Company and each Purchaser shall execute and deliver the Registration Rights
Agreement in the form attached hereto as Appendix III (the “Registration Rights
Agreement”), with respect to the registration of the Shares and the Underlying
Shares under the Securities Act of 1933, as amended (the “Securities Act”).
SECTION 4.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below), which
disclosures qualify these representations and warranties in their entirety, the
Company hereby represents and warrants as of the date hereof to, and covenants
with, the Purchasers as follows:
4.1    Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is existing and in good standing under the laws of the State of
Delaware, with power and authority (corporate and other) to own its properties
and conduct its business as described in the SEC Documents; and the Company is
duly qualified to do business as a foreign corporation in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure to be so
qualified or in good standing in such other jurisdictions would not,
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on the condition (financial or otherwise), results of


-2-





--------------------------------------------------------------------------------





operations, business or properties of the Company and its subsidiaries taken as
a whole (“Material Adverse Effect”).
4.2    Subsidiaries. Each subsidiary of the Company has been duly incorporated,
organized or formed and is existing and in good standing under the laws of the
jurisdiction of its incorporation, organization or formation with power and
authority (corporate and other) to own its properties and conduct its business
as described in the SEC Documents; and each subsidiary of the Company is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except in each case where the failure to
be so qualified or in good standing would not, individually or in the aggregate,
have a Material Adverse Effect.
4.3    Corporate Power; Authorization. The Company has all requisite corporate
power, and has taken all requisite corporate action, to execute and deliver this
Agreement, the Warrants and the Registration Rights Agreement (as defined below
and collectively, the “Transaction Documents”), sell and issue the Securities
and carry out and perform all of its obligations under the Transaction
Documents. Each Transaction Document constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by equitable principles generally, including any
specific performance and (iii) with respect to the Registration Rights
Agreement, as rights to indemnity or contribution may be limited by state or
federal laws or public policy underlying such laws.
4.4    Issuance and Delivery of the Securities. The Securities have been duly
authorized and, when issued and paid for in compliance with the provisions of
this Agreement, will be validly issued, fully paid and nonassessable. The
Underlying Shares have been duly authorized and, upon exercise of the Warrants
in accordance with their terms, including payment of the exercise price
therefore, will be validly issued, fully paid and nonassessable. Assuming the
accuracy of the representations made by each Purchaser in Section 5, the offer
and issuance by the Company of the Securities is exempt from registration under
the Securities Act.
4.5    SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission (the “Commission”) under Sections 13,
14(a) and 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), in the two years preceding the Effective Date on a timely
basis, except where the failure to file on a timely basis would not reasonably
be expected to affect the Company’s ability to sell and issue the Securities and
carry out and perform all of its obligations under the Transaction Documents. As
of their respective filing dates (or, if amended prior to the date of this
Agreement, when amended), all documents filed by the Company with the Commission
(the “SEC Documents”) in the two years preceding the date hereof complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder. The Company is eligible to
register its Common Stock for resale using Form S-3 promulgated under the
Securities Act. The Company has made available to each Purchaser or their
representatives, or each Purchaser has had access through the


-3-





--------------------------------------------------------------------------------





Commission’s EDGAR website to, true and complete copies of the SEC Documents.
None of the SEC Documents as of their respective dates contained any untrue
statement of material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company, together with the related notes and any supporting
schedules thereto, included in the SEC Documents (the “Financial Statements”)
present fairly, in all material respects, the consolidated financial condition,
results of operations and cash flows of the Company and each of its subsidiaries
as of and at the dates indicated and the results of their operations and cash
flows for the periods specified as of the dates and for the periods indicated.
The Financial Statements and any supporting schedules have been prepared in
conformity with generally accepted accounting principles as applied in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto. Ernst
& Young LLP, who have expressed their opinion with respect to the Financial
Statements (which term as used in this Agreement includes the related notes
thereto) and any supporting schedules filed with the Commission, is an
independent registered public accounting firm as required by the Securities Act
and the Exchange Act.
4.6    Capitalization. The authorized capital stock of the Company consists of
290,000,000 shares of common stock and 10,000,000 shares of undesignated
Preferred Stock. There are no other shares of any other class or series of
capital stock of the Company issued or outstanding. The Company has not issued
any capital stock since the date of its most recently filed SEC Document other
than to reflect stock option and warrant exercises and vesting of restricted
stock units that do not, individually or in the aggregate, have a material
effect on the issued and outstanding capital stock, options and other
securities. As of April 30, 2016, there were (i) 18,408,609 shares of the
Company’s Common Stock issued and outstanding and no shares of the Company’s
Preferred Stock issued and outstanding; (ii) options to purchase 2,840,751
shares of the Common Stock outstanding; (iii) 517,149 unvested restricted stock
units and (iv) warrants to purchase 30,024 shares of the Common Stock
outstanding. There are no bonds, debentures, notes or other indebtedness having
general voting rights (or convertible into securities having such rights)
(“Voting Debt”) of the Company issued and outstanding.  Except as stated above,
there are no existing options, warrants, calls, subscriptions or other rights,
agreements, arrangements or commitments relating to the issued or unissued
capital stock of the Company, obligating the Company to issue, transfer, sell,
redeem, purchase, repurchase or otherwise acquire or cause to be issued,
transferred, sold, redeemed, purchased, repurchased or otherwise acquired any
capital stock or Voting Debt of, or other equity interest in, the Company or
securities or rights convertible into or exchangeable for such shares or equity
interests or obligations of the Company to grant, extend or enter into any such
option, warrant, call, subscription or other right, agreement, arrangement or
commitment.  The issuance of Common Stock or other securities pursuant to any
provision of this Agreement or the Warrants will not give rise to any preemptive
rights or rights of first refusal on behalf of any individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind (each, a “Person”) or result in
the triggering of any anti-dilution rights. There are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act as a
result of the Company’s satisfaction of its obligations under the Registration
Rights Agreement.


-4-





--------------------------------------------------------------------------------





4.7    Litigation. There are no pending actions, suits or proceedings
(including, to the Company’s knowledge, any inquiries or investigations by any
court or governmental agency or body, domestic or foreign) against or affecting
the Company, any of its subsidiaries or any of their respective properties that,
(i) if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect, or (ii) would
materially and adversely affect the ability of the Company to perform its
obligations under the Transaction Documents and no such actions, suits or
proceedings (including, to the Company’s knowledge, any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
are threatened or, to the Company’s knowledge, contemplated.
4.8    Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
the Transaction Documents except for (a) the filing of a Form D with the
Commission under the Securities Act and compliance with the securities and blue
sky laws in the states and other jurisdictions in which shares of Common Stock
are offered and/or sold, which compliance will be effected in accordance with
such laws, (b) the approval by the NASDAQ Global Market of the listing of the
Shares and the Underlying Shares and (c) the filing of one or more registration
statements and all amendments thereto with the Commission as contemplated by the
Registration Rights Agreement.
4.9    No Default or Consents. Neither the execution, delivery or performance of
the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Securities and the Underlying Shares) conflict
with, result in a breach or violation of, or imposition of, or constitute a
default or a Debt Repayment Triggering Event (as defined below) under, or result
in the imposition of any lien, charge or encumbrance upon any property or assets
of the Company or each of its subsidiaries pursuant to, (i) the charter,
articles of association or by-laws of the Company or each of its subsidiaries,
(ii) any statute, rule, regulation or order of any governmental agency or body
or any court, domestic or foreign, having jurisdiction over the Company or any
of its subsidiaries or any of their properties (including, without limitation,
the U.S. Food and Drug Administration (“FDA”)), or (iii) any agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
properties of the Company or any of its subsidiaries is subject. A “Debt
Repayment Triggering Event” means any event or condition that gives, or with the
giving of notice or lapse of time would give, the holder of any note, debenture,
or other evidence of indebtedness (or any Person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries.
4.10    No Material Adverse Change. Since the date of the latest audited
financial statements included within the SEC Documents, (i) there have been no
events, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the


-5-





--------------------------------------------------------------------------------





Company’s financial statements pursuant to GAAP or disclosed in filings made
with the Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), and (v) the Company has not issued any equity securities to any
officer, director or affiliate, except Common Stock issued pursuant to existing
Company stock option or stock purchase plans or executive and director
compensation arrangements disclosed in the SEC Documents. Except for the
issuance of the Securities contemplated by this Agreement, no event, liability
or development has occurred or exists with respect to the Company or any of its
subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one business day prior to the date that this
representation is made.
4.11    Private Placement; No General Solicitation. Neither the Company nor its
subsidiaries or any affiliates, nor any person acting on its or their behalf,
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under any circumstances that would
require (i) registration of the Securities under the Securities Act or (ii)
cause the offering of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of any applicable law,
regulation or stockholder approval provisions, including, without limitation,
under the rules and regulations of NASDAQ. Assuming the accuracy of the
representations and warranties of the Purchasers contained in Article 3 hereof,
the issuance of the Securities and the Underlying Shares are exempt from
registration under the Securities Act. Neither the Company nor any Person acting
on its behalf has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D promulgated under the Securities
Act) in connection with the offer or sale of the Securities.
4.12    Intellectual Property. The Company and each of its subsidiaries own, or
possess, or has a reasonable basis on which it believes it can acquire on
reasonable terms, sufficient rights to use, all trademarks, service marks, trade
names (including all goodwill associated with the foregoing), patent rights,
copyrights, domain names, licenses, approvals, trade secrets, inventions,
technology, know-how and other intellectual property and similar rights,
including registrations and applications for registration thereof (collectively,
“Intellectual Property Rights”) material to the conduct of the business as
described in the SEC Documents. The Company has taken reasonable and customary
actions to prosecute and maintain each material patent and patent application
owned by or exclusively licensed to the Company or any of its subsidiaries.
Neither the Company nor any of its subsidiaries has infringed, misappropriated
or otherwise violated the Intellectual Property Rights of any third party in a
manner that would have a material and negative effect on the conduct of the
Company’s business as described in the SEC Documents. Neither the manufacture
of, nor the use or sale of, any of the product candidates described in the SEC
Documents, would, to the Company’s knowledge, materially infringe or otherwise
materially violate the Intellectual Property Rights of any third party. There
are no rights of third parties to any of the Intellectual Property Rights owned
or purported to be owned by the Company or any of its subsidiaries, except for
such rights that would not have a material and negative effect on the conduct of
the Company’s business


-6-





--------------------------------------------------------------------------------





as described in the SEC Documents. To the Company’s knowledge, there is no
infringement, misappropriation, breach, default or other violation, or the
occurrence of any event that with notice or the passage of time would constitute
any of the foregoing, by any third party of any of the Intellectual Property
Rights of the Company or any of its subsidiaries. None of the Intellectual
Property Rights used or held for use by the Company or any of its subsidiaries
in their businesses has been obtained or is being used or held for use by the
Company or any of its subsidiaries in violation of any contractual obligation
binding on the Company or any of its subsidiaries or in violation of any rights
of any third party. The Company and its subsidiaries have taken reasonable steps
in accordance with normal industry practice to maintain the confidentiality of
all Intellectual Property Rights the value of which to the Company or each of
its subsidiaries is contingent upon maintaining the confidentiality thereof. To
the Company’s knowledge, all Intellectual Property Rights owned by or
exclusively licensed to the Company or any of its subsidiaries are valid and
enforceable. There is no pending or threatened action, suit, proceeding or claim
by any third party (x) challenging the Company’s or any of its subsidiaries’
rights in or to, or alleging the violation of any of the terms of, any of their
Intellectual Property Rights, (y) challenging the validity, enforceability or
scope of any Intellectual Property Rights owned by or exclusively licensed to
the Company or any of its subsidiaries, or (z) alleging that the Company or any
of its subsidiaries has infringed, misappropriated or otherwise violated or
conflicted with any Intellectual Property Rights of any third party. The Company
is not aware of any facts required to be disclosed to the U.S. Patent and
Trademark Office (“USPTO”) which have not been disclosed to the USPTO and which
would preclude the grant of a material patent in connection with any material
patent application of the Company Intellectual Property Rights or could form the
basis of a finding of invalidity with respect to any issued patents of the
Company Intellectual Property Rights that is material to the conduct of its
business as described in the SEC Documents.
4.13    Disclosure. The Company understands and confirms that the Purchasers
will rely on the Representations in this Section 4 in effecting transactions in
securities of the Company.  To the knowledge of the executive officers of the
Company, all due diligence materials regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company to
the Purchasers upon their request are, when taken together with the SEC
Documents and the Schedule of Exceptions, true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.
4.14    Contracts. Each franchise, contract or other document of a character
required as of the date hereof to be described in the SEC Documents or to be
filed as an exhibit to the SEC Documents under the Securities Act and the rules
and regulations promulgated thereunder is so described or filed. The Contract
Award issued by the Biomedical Advanced Research and Development Authority of
the United States Department of Health and Human Services, dated August 30,
2010, as amended (the “BARDA Agreement”) is valid and enforceable against the
Company in accordance with its respective terms, except (i) as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ and contracting parties’ rights generally,
and (ii) as enforceability may be subject to general principles of equity and
except as rights to indemnity and contribution may be limited by federal or
state securities laws or public policy underlying such laws. The Company is not
in material breach


-7-





--------------------------------------------------------------------------------





of or default under the BARDA Agreement. The Company has not received a notice
of termination nor is the Company otherwise aware of any threats to terminate
the BARDA Agreement.
4.15    Properties and Assets. The Company and its subsidiaries have good and
marketable title to all personal properties and assets owned by them, in each
case free from liens, charges, encumbrances and defects that would materially
affect the value thereof or materially interfere with the use made or to be made
thereof by them and the Company and its subsidiaries hold any leased real or
personal property under valid and enforceable leases with no terms or provisions
that would materially interfere with the use made or to be made thereof by them.
The Company does not own any real property.
4.16    Regulatory Matters: Products and Product Candidates. The Company and its
subsidiaries (i) have operated and currently operate their respective businesses
in compliance in all material respects with all statutes, rules and regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, storage, import, export or disposal of any of the
Company’s product candidates, including, without limitation, requirements
governing investigational drugs and devices under the U.S. Federal Food, Drug
and Cosmetic Act and rules and regulations thereunder, regulations relating to
Good Clinical Practices and Good Laboratory Practices, and the U.S. Animal
Welfare Act and rules and regulations thereunder (collectively, “Applicable
Laws”); and (ii) have not received any FDA Form 483, written notice of adverse
finding, warning letter, untitled letter or other correspondence or written
notice from any court or arbitrator or governmental or regulatory authority
alleging or asserting non-compliance with (A) any Applicable Laws or (B) any
Licenses (as defined below) required by any such Applicable Laws, nor, to the
Company’s knowledge, has there been any noncompliance with or violation of any
Applicable Laws by the Company that would reasonably be expected to require the
issuance of any such written notice or result in an investigation, corrective
action or enforcement action by the FDA or similar governmental entity with
respect to a product candidate of the Company. To the Company’s knowledge,
neither the Company nor any of its directors, officers, employees or agents, has
made, or caused the making of, any false statements on, or material omissions
from, any other records or documentation prepared or maintained to comply with
the requirements of the FDA or any other governmental entity.
4.17    Regulatory Matters: Manufacturing. To the Company’s knowledge, the
manufacturing facilities and operations of its suppliers are operated in
compliance in all material respects with all applicable statutes, rules,
regulations and policies of the FDA and comparable regulatory agencies outside
of the United States to which the Company is subject (collectively, the
“Regulatory Authorities”).
4.18    Regulatory Matters: Clinical Trials. None of the Company’s product
candidates have received marketing approval from any Regulatory Authority. All
clinical and pre-clinical studies and trials conducted by or on behalf of or
sponsored by the Company, or in which the Company has participated, with respect
to the Company’s product candidates, including any such studies and trials that
are described in the SEC Documents, or the results of which are referred to in
the SEC Documents (collectively, “Company Trials”), were, and if still pending
are, being conducted in accordance with all applicable statutes, rules,
regulations and policies of the Regulatory


-8-





--------------------------------------------------------------------------------





Authorities and current Good Clinical Practices and Good Laboratory Practices,
standard medical and scientific research procedures and any applicable rules,
regulations and policies of the jurisdiction in which such trials and studies
are being conducted in all material respects; the descriptions in the SEC
Documents of the results of any Company Trials are accurate and complete
descriptions in all material respects and fairly present the data derived
therefrom; the Company has no knowledge of any other studies or trials not
described in the SEC Documents, the results of which are inconsistent with or
call into question the results described or referred to in the SEC Documents;
the Company and, to the Company’s knowledge, the contract research organizations
conducting the Company Trials have, operated at all times and is currently in
compliance in all material respects with all applicable statutes, rules,
regulations and policies of the Regulatory Authorities; and the Company has not
received any written notices, correspondence or other communications from the
Regulatory Authorities or any other governmental agency requiring or threatening
the termination, material modification or suspension of Company Trials, other
than ordinary course communications with respect to modifications in connection
with the design and implementation of such studies or trials.
4.19    Compliance with Environmental Laws. Neither the Company nor any of its
subsidiaries is in violation of any statute, any rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “environmental laws”), owns or
operates any real property contaminated with any substance that is subject to
any environmental laws, is liable for any off-site disposal or contamination
pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim would
individually or in the aggregate have a Material Adverse Effect; and the Company
is not aware of any pending investigation which might lead to such a claim. The
Company has not been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.
4.20    Possession of Licenses and Permits. Except in such cases that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Company and its subsidiaries (i) possess, and are in
compliance with the terms of, all adequate certificates, authorizations,
franchises, licenses and permits (“Licenses”) from, and have made all
declarations, filings, listings, registrations, reports and submissions with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities including, without limitation, from the FDA and equivalent foreign
regulatory authorities, in each case that are necessary or material to the
conduct of the business now conducted or proposed in the SEC Documents to be
conducted by them, (ii) have not received any notice of proceedings relating to
the revocation or modification of any Licenses, and (iii) are not in violation
of, or in default under, any such License.
4.21    Taxes. The Company and each of its subsidiaries have filed all federal,
state, local and foreign tax returns required to be filed through the date of
this Agreement or have requested extensions thereof (except where the failure to
file would not, individually or in the aggregate, have a Material Adverse
Effect) and have paid all taxes required to be paid thereon (except for cases in
which the failure to file or pay would not have a Material Adverse Effect, or,
except as currently


-9-





--------------------------------------------------------------------------------





being contested in good faith and for which reserves required by GAAP have been
created in the financial statements of the Company), and no tax deficiency has
been determined adversely to the Company or any of its subsidiaries which has
had (nor does the Company nor any of its subsidiaries have any notice or
knowledge of any tax deficiency which could reasonably be expected to be
determined adversely to the Company or its subsidiaries and which could
reasonably be expected to have) a Material Adverse Effect.
4.22    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.
4.23    Insurance. The Company and its subsidiaries are insured by insurers with
appropriately rated claims paying abilities against such losses and risks and in
such amounts as are prudent and customary for similarly sized companies in the
businesses in which they are engaged; all policies of insurance and fidelity or
surety bonds insuring the Company or any of its subsidiaries or their respective
businesses, assets, employees, officers and directors are in full force and
effect the Company and its subsidiaries are in compliance with the terms of such
policies and instruments in all material respects; and there are no claims by
the Company or any of its subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; neither the Company nor any such subsidiary has
been refused any insurance coverage sought or applied for; neither the Company
nor any such subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost, and the Company has obtained directors’ and officers’
insurance in such amounts as is customary for issuers of similar size and
development stage.
4.24    Price of Common Stock. Neither the Company nor its subsidiaries has
taken, directly or indirectly, any action designed to cause or result in, or
that has constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Shares, Underlying Shares and the Warrants.
4.25    Related-Party Transactions. Except with respect to the transactions (i)
that are not required to be disclosed by the Company pursuant to the Company’s
reporting obligations under the Exchange Act and (ii) contemplated hereby to the
extent an Affiliate of any director purchases Securities hereunder, all
transactions that have occurred between or among the Company, on the one hand,
and any of its officers or directors, or any Affiliate or Affiliates of any such
officer or director, on the other hand, prior to the date hereof have been
disclosed in the SEC Documents. For purposes of this Agreement, “Affiliate”
means, with respect to any individual or entity, any other individual or entity
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such individual or entity, as such
terms are used in and construed under Rule 405 under the Securities Act. With
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.
4.26    Internal Control over Financial Reporting; Sarbanes-Oxley Matters. The
Company, its subsidiaries and the Company’s Board of Directors (the “Board”) are
in compliance


-10-





--------------------------------------------------------------------------------





with Sarbanes-Oxley and all applicable rules thereof and all applicable rules of
the NASDAQ Stock Market Exchange (the “Exchange Rules”). The Company maintains a
system of “internal controls over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act), including, but not limited to, disclosure
controls and procedures and internal controls over accounting matters
(collectively, “Internal Controls”) sufficient to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Internal Controls are overseen by the Audit Committee (the
“Audit Committee”) of the Board in accordance with Exchange Rules. The Company
has not publicly disclosed or reported to the Audit Committee or the Board, and
within the next 135 days the Company does not reasonably expect to publicly
disclose or report to the Audit Committee or the Board, material weakness,
adverse change in Internal Controls or fraud involving management or other
employees who have a significant role in Internal Controls, or any violation of,
or failure to comply with, the Sarbanes-Oxley Act of 2002, the Securities Act,
the Exchange Act, the rules and regulations of the Commission, the auditing
principles, rules, standards and practices applicable to auditors of “issuers”
(as defined in Sarbanes-Oxley) promulgated or approved by the Public Company
Accounting Oversight Board and the Exchange Rules, which, if determined
adversely, would have a Material Adverse Effect.
4.27    Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated subsidiaries, is made known to its
principal executive officer and principal financial officer by others within
those entities. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the most recently filed quarterly or annual periodic
report under the Exchange Act (such date, the “Evaluation Date”). The Company
presented in its most recently filed quarterly or annual periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal control over financial
reporting (as such term is defined in Exchange Act Rules 13a-15(f) and
15d-15(f)) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal control over financial reporting.
4.28    The NASDAQ Global Market. The Common Stock is listed on The NASDAQ
Global Market, and, except as disclosed in the SEC Documents, to the Company’s
knowledge, there are no proceedings to revoke or suspend such listing or for the
listing of the Shares and the Underlying Shares. Except as disclosed in the SEC
Documents, the Company is in compliance in all material respects with the
requirements of NASDAQ for continued listing of the Common Stock thereon and any
other NASDAQ listing and maintenance requirements.


-11-





--------------------------------------------------------------------------------





4.29    Foreign Corrupt Practices. The Company is not nor, is any director,
officer, agent, or employee of the Company aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA. Neither the Company,
nor, to the Company’s knowledge, any of its officers or directors are the
subject of any allegation, voluntary disclosure, investigation, prosecution or
other enforcement action related to the FCPA or any other anti-corruption law.
4.30    Labor. No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent that could
reasonably be expected to have a Material Adverse Effect.
4.31    Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.
4.32    OFAC. (a) Neither the Company nor any of its subsidiaries, nor any
director or officer thereof, nor, to the Company’s knowledge, any employee,
agent, affiliate or representative of the Company or any of its subsidiaries, is
a Person that is, or is owned or controlled by a Person that is:
(i) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor
(ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
Libya, North Korea, Sudan and Syria).
(b) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:


-12-





--------------------------------------------------------------------------------





(i) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or
(ii) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
(c) For the past five years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.
4.33    FIRPTA Compliance. The Company hereby represents that it is not now a
"United States real property holding corporation", as defined in Section
897(c)(2) of the Internal Revenue Code of 1986, as amended, and Treasury
Regulation Section 1.897-2(b). The Company shall provide prompt notice to the
Growth Equity Opportunity Fund IV, LLC following any “determination date” (as
defined in Treasury Regulation Section 1.897-2(c)(1)) on which the Company
becomes a United States real property holding corporation.
4.34    ERISA. None of the following events has occurred or exists: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that could have a Material Adverse Effect; (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that would reasonably be expected to have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur: (i)
a material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company compared to the amount of
such contributions made in the most recently completed fiscal year of the
Company; (ii) a material increase in the “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) of the Company compared to the amount of such obligations in the most
recently completed fiscal year of the Company; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that could have a Material
Adverse Effect; or (iv) the filing of a claim by one or more employees or former
employees of the Company related to their employment that could have a Material
Adverse Effect. For purposes of this paragraph, the term “Plan” means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Company may have any liability.
4.35    Disclosure. The Company understands and confirms that the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company. The SEC


-13-





--------------------------------------------------------------------------------





Documents, when filed with the Commission, were true and correct in all material
respects and did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.
SECTION 5.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.
5.1    Each Purchaser, severally and not jointly, represents and warrants to and
covenants with the Company that:
(a)    Such Purchaser (if an entity) is a duly organized, validly existing
corporation, limited partnership or limited liability company and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate, partnership or limited liability company power and
authority to enter into and consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder,
and to invest in the Securities pursuant to this Agreement.
(b)    Such Purchaser acknowledges that it can bear the economic risk and
complete loss of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.
(c)    Such Purchaser has had an opportunity to receive, review and understand
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company and its subsidiaries,
its business and the terms and conditions of the offering of the Securities, and
has conducted and completed its own independent due diligence. Such Purchaser
acknowledges that the Company has made available the SEC Documents. Based on the
information such Purchaser has deemed appropriate, and without reliance upon any
placement agent, it has independently made its own analysis and decision to
enter into the Transaction Documents. Such Purchaser is relying exclusively on
its own sources of information, investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Securities and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters.
(d)    The Securities to be received by such Purchaser hereunder will be
acquired for such Purchaser’s own account, not as nominee or agent, and not with
a view to the resale or distribution of any part thereof in violation of the
Securities Act, and such Purchaser has no present intention of selling, granting
any participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Such Purchaser
understands that the Securities are characterized as “restricted securities”
under the U.S. federal securities laws inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under such
laws and applicable


-14-





--------------------------------------------------------------------------------





regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, such
Purchaser represents that it is familiar with Rule 144 under the Securities Act
(“Rule 144”), as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
securities purchased hereunder except in compliance with the Securities Act,
applicable blue sky laws, and the rules and regulations promulgated thereunder.
(e)    Such Purchaser has determined based on its own independent review and
such professional advice as it deems appropriate that its purchase of the
Securities and participation in the transactions contemplated by the Transaction
Documents (i) are fully consistent with its financial needs, objectives and
condition, (ii) comply and are fully consistent with all investment policies,
guidelines and other restrictions applicable to such Purchaser, (iii) do not and
will not violate or constitute a default under such Purchaser’s charter, by-laws
or other constituent document or under any law, rule, regulation, agreement or
other obligation by which such Purchaser is bound and (iv) are a fit, proper and
suitable investment for such Purchaser, notwithstanding the substantial risks
inherent in investing in or holding the Securities.
(f)    The execution, delivery and performance by such Purchaser of the
Transaction Documents to which such Purchaser is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
such Purchaser in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.
(g)    Such Purchaser is an “accredited investor” within the meaning of Rule
501(a) under the Securities Act. Such Purchaser is not a broker or dealer
registered pursuant to Section 15 of the Exchange Act (a “registered
broker-dealer”) or an entity engaged in a business that would require it to be
so registered and is not affiliated with a registered broker dealer or an entity
engaged in a business that would require it to be so registered. Such Purchaser
is not party to any agreement for distribution of any of the Securities.
(h)    Such Purchaser shall have completed or caused to be completed and
delivered to the Company at no later than the Effective Date, the Purchaser
Questionnaire and the Selling Stockholder Questionnaire for use in preparation
of the registration statement meeting the requirements set forth in the
Registration Rights Agreement and covering the resale by the Purchasers of the
Registrable Securities (as defined in the Registration Rights Agreement) (the
“Registration Statement”), and the answers to the Purchaser Questionnaire and
the Selling Stockholder Questionnaire are true and correct in all material
respects as of the date of this Agreement and will be true and correct as of the
Closing and the effective date of the Registration Statement; provided, that the
Purchasers shall be entitled to update such information by providing notice
thereof to the Company before the effective date of such Registration Statement.
(i)    Such Purchaser understands that no U.S. federal or state agency, or
similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Company or the purchase of the
Securities.


-15-





--------------------------------------------------------------------------------





(j)    Such Purchaser has no present intent to effect a “change of control” of
the Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the Exchange Act.
(k)    Such Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act.
(l)    Such Purchaser did not learn of the investment in the Securities as a
result of any general solicitation or general advertising.
(m)    Such Purchaser’s residence (if an individual) or offices in which its
investment decision with respect to the Securities was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.
(n)    Such Purchaser (including any Person controlling, controlled by, or under
common control with such Purchaser, as the term “control” is defined pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and its
implementing regulations (the “HSR Act”)) in connection with the consummation of
the transactions contemplated by this Agreement will not be required to and will
not complete a filing with the U.S. government pursuant to the HSR Act.
(o)    Such Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of Common Stock and other activities
with respect to the Common Stock by the Purchasers.
(p)    The purchase by such Purchaser of the Shares and Warrants issuable to it
at the Closing will not result in such Purchaser (individually or together with
any other Person with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, in excess of 19.99% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that such
Closing shall have occurred. Such Purchaser does not presently intend to, alone
or together with others, make a public filing with the Commission to disclose
that it has (or that it together with such other Persons have) acquired, or
obtained the right to acquire, as a result of such Closing (when added to any
other securities of the Company that it or they then own or have the right to
acquire), in excess of 19.99% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that each
Closing shall have occurred.
5.2    Other than consummating the transactions contemplated hereunder, such
Purchaser has not, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, directly or indirectly executed any purchases
or sales, including all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock) (“Short Sales”), of the
securities of the Company during the period commencing as of the time that such
Purchaser was first contacted by the Company or any other Person regarding the
transactions contemplated hereby and ending immediately prior to the Effective
Date. Notwithstanding the foregoing, in the case of a Purchaser


-16-





--------------------------------------------------------------------------------





that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).
5.3    Each Purchaser understands that nothing in this Agreement or any other
materials presented to Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the
Securities.
5.4    Legends.
(a)    Purchaser understands that, until such time as the Shares have been
registered for resale under the Securities Act, sold pursuant to the
Registration Statement or the Securities may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, the book entry notations evidencing the
Shares and the Underlying Shares may bear one or more legends in substantially
the following form and substance:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS
AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
It is understood that the Warrants may bear one or more legends in substantially
the following form and substance:


-17-





--------------------------------------------------------------------------------





“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
In addition, book entry notations representing the Securities or the Underlying
Shares may contain:
(i)
Any legend required by the laws of the State of California, including any legend
required by the California Department of Corporations.

(ii)
Any legend required by the blue sky laws of any other state to the extent such
laws are applicable to the sale of such Securities or Underlying Shares
hereunder.

(iii)
A legend regarding affiliate status of the Purchasers set forth in Schedule 1
hereto, in the form included therein.

(b)    The Company agrees that at such time as such legend is no longer required
under this Section, it will, no later than three business days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing Shares or Underlying Shares, as applicable and if such
Shares are certificated, issued with a restrictive legend, together with such
representations and covenants of such Purchaser or such Purchaser’s executing
broker as the Company may reasonably require in connection therewith, deliver or
cause to be delivered to such Purchaser a book entry position representing such
shares that is free from any legend referring to the Securities Act. The Company
shall not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in this
section. To the extent that certificates or book entry positions are issued
representing the Securities, such certificates or book entry position subject to
legend removal hereunder shall be transmitted by the transfer agent of the
Company to the Purchasers by crediting the account of such Purchaser’s prime
broker with the Depository Trust Company (“DTC”). All costs and expenses related
to the removal of the legends and the reissuance of any Securities shall be
borne by the Company.


-18-





--------------------------------------------------------------------------------





(c)    Upon request by a Purchaser, the Company shall promptly cause the
restrictive legend set forth in this section above to be removed and the Company
shall issue a certificate or book entry position without such restrictive legend
or any other restrictive legend to the holder of the applicable shares upon
which it is stamped or issue to such holder by electronic delivery with the
applicable balance account at DTC or in physical certificated shares, if
appropriate, if (i) such Shares and Underlying Shares are registered for resale
under the Securities Act (provided that, if the Purchaser is selling pursuant to
the effective registration statement registering the Securities for resale, the
Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and such Purchaser is not aware or has not
been notified by the Company that such registration statement has been withdrawn
or suspended, and only as permitted by such registration statement); (ii) such
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
affiliate of the Company); or (iii) such Shares are eligible for sale without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions. Subject to receipt of such representations, and
covenants as are contemplated hereby, following the earlier of (i) the effective
date of the Registration Statement or (ii) Rule 144 becoming available for the
resale of the Shares and Underlying Shares, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to the Shares and Underlying Shares and without volume or
manner-of-sale restrictions, the Company shall issue to the Company’s transfer
agent the instructions with respect to legend removal consistent with this
Section. Following the time a legend is no longer required for the Shares or
Underlying Shares under this Section 5.4(c), the Company will, no later than
three trading days following the delivery by a Purchaser to the Company’s
transfer agent (with notice to the Company) of (i) if applicable, a legended
certificate representing such Shares or Underlying Shares (endorsed or with
stock powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) or (ii) an Exercise Notice in the manner
stated in the Warrants to effect the exercise of such Warrant in accordance with
its terms, and (if necessary) an opinion of counsel to the extent required by
Section 5.4(a), (A) deliver or cause to be delivered to such Purchaser a
certificate or book-entry statement representing such securities that is free
from all restrictive and other legends or (B) at the request of the Purchaser,
instruct its transfer agent to issue such Shares and/or Underlying Shares
without such legends to the holders thereof by electronic delivery at the
applicable balance account at the DTC. To the extent certificates or book entry
positions are issued representing the Securities, such certificates or book
entry positions subject to legend removal hereunder may be transmitted by the
Company’s transfer agent to a Purchaser by crediting the account of the
Purchaser’s prime broker with DTC as directed by such Purchaser. Any fees (with
respect to the transfer agent, the Company’s counsel or otherwise) associated
with the issuance of such opinion or the removal of such legend shall be borne
by the Company.
SECTION 6.    CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.
The Company’s obligation to complete the sale and issuance of the Securities and
deliver Securities to each Purchaser, individually, as set forth in the Schedule
of Purchasers at the Closing shall be subject to the following conditions to the
extent not waived by the Company:


-19-





--------------------------------------------------------------------------------





6.1    Receipt of Payment. The Company shall have received payment, by wire
transfer of immediately available funds, in the full amount of the purchase
price for the number of Securities being purchased by such Purchaser at the
Closing as set forth in the Schedule of Purchasers.
6.2    Representations and Warranties. The representations and warranties made
by the Purchasers in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects as of
the Closing Date with the same force and effect as if they had been made on and
as of said date.
6.3    Performance. The Purchaser shall have performed in all material respects
all obligations and covenants herein required to be performed by them on or
prior to the Closing Date.
6.4    Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.
6.5    Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.
6.6    Receipt of Executed Documents. Such Purchaser shall have executed and
delivered to the Registration Rights Agreement.
6.7    Receipt of Executed Documents. The Purchaser Questionnaire and the
Selling Stockholder Questionnaire shall be complete and accurate in material
respects.
SECTION 7.    CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING.
Each Purchaser’s obligation to accept delivery of the Securities and to pay for
the Securities shall be subject to the following conditions to the extent not
waived by such Purchaser:
7.1    Representations and Warranties. The representations and warranties made
by the Company in Section 4 hereof shall be true and correct in all material
respects as of, and as if made on, the date of this Agreement and as of the
Closing, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct as of such earlier date.
7.2    Performance. The Company shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing.
7.3    Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities.


-20-





--------------------------------------------------------------------------------





7.4    Receipt of Executed Registration Rights Agreement. The Company shall have
executed and delivered to the Purchasers the Registration Rights Agreement.
7.5    Legal Opinion. The Purchasers shall have received an opinion of Latham &
Watkins LLP, special counsel to the Company, dated as of the Closing Date, in
form and substance reasonably acceptable to the Purchasers.
7.6    Certificate. Each Purchaser shall have received a certificate signed by
the Chief Executive Officer or the Principal Financial Officer certifying to the
fulfillment of the conditions specified in Sections 7.1 and 7.2.
7.7    Good Standing. The Company is validly existing as a corporation in good
standing under the laws of Delaware.
7.8    NASDAQ Qualification. The Company shall have filed with NASDAQ a
Notification Form: Listing of Additional Shares for the listing of the Shares
and the Underlying Shares.
7.9    Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.
7.10    Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to such Purchaser or in such
nominee name(s) as designated by such Purchaser in writing such number of Shares
set forth opposite such Purchaser’s name on Exhibit A hereto or, if requested by
the Purchaser, one or more certificates or book-entry positions representing
such Shares.
7.11    No Governmental Prohibition. The sale of the Shares by the Company shall
not be prohibited by any law or governmental order or regulation, adopted after
the Effective Date.
7.12    Stop Orders. No stop order or suspension of trading shall have been
imposed by the NASDAQ Global Market, the Commission or any other governmental
regulatory body with respect to public trading in the Common Stock.
SECTION 8.    TERMINATION OF OBLIGATIONS TO EFFECT CLOSING; EFFECTS.
8.1    The obligations of the Company, on the one hand, and the Purchasers, on
the other hand, to effect the Closing shall terminate as follows:
(a)    upon the mutual written consent of the Company and Purchasers that agreed
to purchase a majority of the Securities to be issued and sold pursuant to this
Agreement;


-21-





--------------------------------------------------------------------------------





(b)    by the Company if any of the conditions set forth in Section 6 shall not
have been fulfilled within ten business days following the Effective Date, and
shall not have been waived by the Company; or
(c)    by a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 7 shall not have been fulfilled within ten business days
following the Effective Date, and shall not have been waived by the Purchaser;
provided, however, that, except in the case of clauses (b) and (c) above, the
party seeking to terminate its obligation to effect the Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
8.2    Nothing in this Section 8 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.
SECTION 9.    BROKER’S FEES.
The Company and each Purchaser (severally and not jointly) hereby represent that
there are no brokers or finders entitled to compensation, commissions, placement
agent’s fees or similar payments in connection with the sale of the Securities,
and shall indemnify each other for any such fees for which they are responsible.
SECTION 10.    ADDITIONAL AGREEMENTS OF THE PARTIES.
10.1    NASDAQ Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on NASDAQ and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.
10.2    Access to Information. From the date hereof until the Closing, the
Company will make reasonably available to the Purchasers, the Purchasers’
representatives, consultants and their respective counsels for inspection, such
information and documents as the Purchasers reasonably request, and will make
available at reasonable times and to a reasonable extent officers and employees
of the Company to discuss the business and affairs of the Company.
10.3    Reservation of Common Stock. As of the Closing Date, the Company shall
have reserved and shall keep available at all times during which the Warrants
remain exercisable, free of preemptive rights, the number of shares of Common
Stock issuable upon exercise of the Warrants issued at the Closing (without
taking into account any limitations on the exercise of the Warrants set forth in
the Warrants).


-22-





--------------------------------------------------------------------------------





10.4    Termination of Covenants. The provisions of Section 10.1-10.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.
10.5    Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities and to provide a copy thereof, promptly upon
request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary to obtain an exemption for, or to
qualify the Securities for, sale to the Purchaser at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.
10.6    Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any trading market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.
10.7    Short Sales and Confidentiality After the Date Hereof. Each Purchaser
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will, directly or indirectly, engage in any
transactions in the Company’s securities (including, without limitation, any
Short Sales involving the Company’s securities) during the period from the date
hereof until the earlier of such time as (i) after the transactions contemplated
by this Agreement are first publicly announced by the Company or (ii) this
Agreement is terminated in full. Each Purchaser covenants that until such time
as the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, each Purchaser
agrees, severally and not jointly, that they will not engage in any Short Sales
or hedging activities or enter into similar arrangements or agreements that
transfer, in whole or in part, the economic risk of ownership of Securities
(including the Underlying Shares), regardless of whether any such transaction is
to be settled in securities, in cash or otherwise from the period commencing on
the Effective Date and ending on the earliest of (x) the effective date of the
Registration Statement, (y) the 12-month anniversary of the Closing Date or (z)
the date that such Purchaser no longer holds any Securities (including the
Underlying Shares). Each Purchaser understands and acknowledges that the
Commission currently takes the position that coverage of short sales of shares
of the Common Stock “against the box” prior to effectiveness of a resale
registration statement with securities included in such registration statement
would be a violation of Section 5 of the Securities Act, as set forth in
Item 239.10 of the Securities Act Rules Compliance and Disclosure
Interpretations compiled by the Office of Chief Counsel, Division of Corporation
Finance.


-23-





--------------------------------------------------------------------------------





10.8    Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K, describing the material terms of the Transaction Documents,
with the Commission within the time required by the Exchange Act. The Company
may issue a press release with respect to the transactions contemplated hereby.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any public filing with
the Commission or any regulatory agency or NASDAQ, without the prior written
consent of such Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, except: (a) as required by federal securities law in
connection with (i) any registration statement contemplated by the Registration
Rights Agreement and (ii) the filing of the Transaction Documents with the
Commission; (b) the filing of a Form D with the Commission under the Securities
Act and (c) to the extent such disclosure is required by law or NASDAQ
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (c).
SECTION 11.        INDEMNIFICATION.
11.1    Indemnification by the Company. The Company agrees to indemnify and hold
harmless each of the Purchasers and each Person, if any, who controls any
Purchaser within the meaning of the Securities Act (each, an “Indemnified
Party”), against any losses, claims, damages, liabilities or expenses, joint or
several, to which such Indemnified Party may become subject under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based in whole or in part on the
inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder, and will reimburse each Indemnified Party for legal and other
expenses reasonably incurred in connection with investigating, defending,
settling, compromising or paying such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage, liability or expense arises out
of or is based upon (i) the failure of such Indemnified Party to comply with the
covenants and agreements contained in Section 6 above respecting sale of the
Securities (including the Underlying Shares), or (ii) the inaccuracy of any
representations made by such Indemnified Party herein.
11.2    Indemnification by Purchasers. Each Purchaser shall severally, and not
jointly, indemnify and hold harmless the other Purchasers and the Company, each
of its directors, and each Person, if any, who controls the Company within the
meaning of the Securities Act, against any losses, claims, damages, liabilities
or expenses to which the Company, each of its directors or each of its
controlling Persons may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Purchaser) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (i) any failure by such
Purchaser to comply with the covenants and agreements of such Purchaser
contained in this Agreement or (ii) the inaccuracy of any representation made by
such Purchaser herein and will reimburse the Company, each of its directors, and
each of its controlling Persons for any legal and other expenses reasonably


-24-





--------------------------------------------------------------------------------





incurred in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that no Purchaser will be liable in any such case to the extent that
any such loss, claim, damage, liability or expense arises out of or is based
upon (i) the failure of the Company to comply with the Company’s covenants and
agreements contained in Transaction Documents, or (ii) the inaccuracy of any
representations made by the Company herein. No Purchaser shall be liable for the
indemnification obligations of any other Purchaser.
SECTION 12.    NOTICES.
All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and addressed as follows:
if to the Company, to:
Achaogen, Inc.
7000 Shoreline Court, Suite 371
South San Francisco, California 94080
Attention: Chief Executive Officer
E-Mail: #######@achaogen.com


with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
140 Scott Drive
Menlo Park, California 94025
Attention: Mark Roeder
E-Mail: mark.roeder@lw.com


or to such other Person at such other place as the Company shall designate to
the Purchasers in writing; and if to the Purchasers, at the address as set forth
at the end of this Agreement, or at such other address or addresses as may have
been furnished to the Company in writing.
SECTION 13.    MISCELLANEOUS.
13.1    Waivers and Amendments. Neither this Agreement nor any provision hereof
may be changed, waived, discharged, terminated, modified or amended except upon
the written consent of the Company and holders of at least a majority of the
Shares and the Underlying Shares (assuming the exercise of the then-outstanding
Warrants).
13.2    Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.


-25-





--------------------------------------------------------------------------------





13.3    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
13.4    Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
13.5    Replacement of Shares or Warrants. If the Shares are certificated and
any certificate or instrument evidencing any Shares or Warrants is mutilated,
lost, stolen or destroyed, the Company shall issue or cause to be issued in
exchange and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company and the Company’s transfer agent
of such loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares or
Warrant. If a replacement certificate or instrument evidencing any Shares or
Warrant is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
13.6    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group, or are deemed affiliates (as such term is defined under the Exchange
Act) with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
13.7    Governing Law; Venue. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of California, without regard to the principles of conflicts of law
thereof. With respect to any disputes arising out of or related to this
Agreement, the parties consent to the exclusive jurisdiction of, and venue in,
the state courts in San Francisco County in the State of California (or in the
event of exclusive federal jurisdiction, the courts of the Northern District of
California). Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service


-26-





--------------------------------------------------------------------------------





shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
13.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile of “.pdf” signature were the original thereof.
13.9    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
13.10    Entire Agreement. This Agreement and other documents delivered pursuant
hereto, including the exhibit and the Schedule of Exceptions, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.
13.11    Payment of Fees and Expenses. Each of the Company and the Purchasers
shall bear its own expenses and legal fees incurred on its behalf with respect
to this Agreement and the transactions contemplated hereby; provided, that
promptly following the Closing, the Company shall pay all reasonable, documented
consulting, legal and other out-of-pocket expenses incurred by Growth Equity
Opportunities Fund IV, LLC and its affiliates related to its investment and due
diligence relating to the sale of the Securities up to a maximum of $50,000. If
any action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.
13.12    Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive any investigation made by the Company or
the Purchasers and the Closing.
13.13    Waiver of Potential Conflicts of Interest.  Each of the Purchasers and
the Company acknowledges that Latham & Watkins LLP (“Latham”) may have
represented and may currently represent certain of the Purchasers. In the course
of such representation, Latham may have come into possession of confidential
information relating to such Purchasers. Each of the Purchasers and the Company
acknowledges that Latham is representing only the Company in this transaction.
By executing this Agreement, each of the Purchasers and the Company hereby
waives any actual or potential conflict of interest which has or may arise as a
result of Latham’s representation of such persons and entities, and represents
that it has had the opportunity to consult with independent counsel concerning
the giving of this waiver.


-27-





--------------------------------------------------------------------------------





[signature pages follow]


-28-





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
ACHAOGEN, INC.






By:     /s/ Kenneth Hillan    
Name:    Kenneth J. Hillan, M.B., Ch.B.
Title:    President and Chief Executive Officer


SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PURCHASERS:


GROWTH EQUITY OPPORTUNITIES FUND IV, LLC
By:
New Enterprise Associates 15, L. P., its sole member

By:
NEA Partners 15, L.P., its general partner

By:
NEA 15 GP, LTD, its general partner







By: /s/ Louis S. Citron    
Name: Louis S. Citron
Title: Chief Legal Officer
Address:
c/o New Enterprise Associates
1954 Greenspring Drive, Suite 600
Timonium, MD 21093
Email: #######@NEA.com


SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PURCHASERS:


EcoR1 Capital Fund Qualified, L.P.    






By: /s/ Oleg Nodelman    
Name: Oleg Nodelman    
Title: Manager, EcoR1 Capital LLC, General Partner
Address: 409 Illinois Street    
San Francisco, CA 64158    
    
Email: ####@ecor1cap.com    


SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PURCHASERS:


EcoR1 Capital Fund, L.P.    






By: /s/ Oleg Nodelman    
Name: Oleg Nodelman    
Title: Manager, EcoR1 Capital LLC, General Partner
Address: 409 Illinois Street    
San Francisco, CA 64158    
    
Email: ####@ecor1cap.com    


SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PURCHASERS:


SPHERA GLOBAL HEALTHCARE MASTER FUND






By: /s/ Doron Breen    
Name: Doron Breen    
Title: Director    
Address: Sphera Funds Management Ltd.    
21 Ha’arbaa Street    
Tel-Aviv, Israel 64739    
Email: ######@spherafund.com    


SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PURCHASERS:


HFR HE SPHERA GLOBAL HEALTHCARE MASTER TRUST






By: /s/ Doron Breen    
Name: Doron Breen    
Title: Director of Sphera Global Healthcare, Trading Advisor    
Address: Sphera Funds Management Ltd.    
21 Ha’arbaa Street    
Tel-Aviv, Israel 64739    
Email: ######@spherafund.com    


SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PURCHASERS:


DAFNA LifeScience LP    






By: /s/ Nathan Fischel    
Name: Nathan Fischel    
Title: C.E.O.    
Address: DAFNA Capital Mgmt LLC    
10990 Wilshire Blvd Suite 1400    
Los Angeles, CA 90824    
Email: ########@DAFNACapital.com    


SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PURCHASERS:


DAFNA LifeScience Select LP    






By: /s/ Nathan Fischel    
Name: Nathan Fischel    
Title: C.E.O.    
Address: DAFNA Capital Mgmt LLC    
10990 Wilshire Blvd Suite 1400    
Los Angeles, CA 90824    
Email: ########@DAFNACapital.com    


SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PURCHASERS:


BLAKE A. WISE LIVING TRUST






By: /s/ Blake Wise    
Name: Blake Wise    
Title: Trustee    
Address: 22 Bel Air Drive    
Orinda, CA 94563    
    
Email: #####@achaogen.com    


SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------





EXHIBIT A
SCHEDULE OF PURCHASERS


Name and Address
Number of Shares
Number of Shares Underlying Warrants
Aggregate Purchase Price of Warrants and Shares
GROWTH EQUITY OPPORTUNITIES FUND IV, LLC
c/o New Enterprise Associates
1954 Greenspring Drive, Suite 600
Timonium, MD 21093
Email: #######@NEA.com
4,715,128
1,178,782
$15,000,000.95
ECOR1 CAPITAL FUND QUALIFIED, L.P.
409 Illinois Street
San Francisco, CA 94158
Email: ####@ecor1cap.com
1,154,420
288,605
$3,672,498.63
ECOR1 CAPITAL FUND, L.P.
409 Illinois Street
San Francisco, CA 94158
Email: ####@ecor1cap.com
417,288
104,322
$1,327,497.45
SPHERA GLOBAL HEALTHCARE MASTER FUND
Sphera Funds Management Ltd.
21 Ha’arbaa Street
Tel-Aviv, Israel 64739
Email: ######@spherafund.com
1,213,359
303,340
$3,859,998.35
HFR HE SPHERA GLOBAL HEALTHCARE MASTER TRUST
Sphera Funds Management Ltd.
21 Ha’arbaa Street
Tel-Aviv, Israel 64739
Email: ######@spherafund.com
44,007
11,002
$139,997.30
DAFNA LIFESCIENCE, L.P.
DAFNA Capital Management, LLC
10990 Wilshire Blvd., Suite 1400
Los Angeles CA 90024
Email: ########@DAFNACapital.com
188,605
47,151
$599,999.63
DAFNA LIFESCIENCE SELECT, L.P.
DAFNA Capital Management, LLC
10990 Wilshire Blvd., Suite 1400
Los Angeles CA 90024
Email: ########@DAFNACapital.com
125,736
31,434
$399,997.65
BLAKE A. WISE TRUST
22 Bel Air Drive
Orinda, CA 94563
Email: #####@achaogen.com
141,453
35,363
$449,997.33
TOTAL
7,999,996
1,999,999
$25,449,987.29



38





--------------------------------------------------------------------------------





EXHIBIT B
FORM OF WARRANT


THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT.


WARRANT NO. 2016-[______]        NUMBER OF SHARES: [_______]
DATE OF ISSUANCE: June [__], 2016        (subject to adjustment hereunder)
EXPIRATION DATE: June [__], 2021


WARRANT TO PURCHASE SHARES
OF COMMON STOCK OF


ACHAOGEN, INC.
This Warrant is issued to [________], or its registered assigns (including any
successors or assigns, the “Holder”), pursuant to that certain Securities
Purchase Agreement, dated as of June 1, 2016, among Achaogen, Inc., a Delaware
corporation (the “Company”), the Holder and certain other parties thereunder
(the “Purchase Agreement”) and is subject to the terms and conditions of the
Purchase Agreement.
1.    EXERCISE OF WARRANT.
(a)    Number and Exercise Price of Warrant Shares; Expiration Date. Subject to
the terms and conditions set forth herein and set forth in the Purchase
Agreement, the Holder is entitled to purchase from the Company [______] shares
of the Company’s Common Stock, $0.001 par value per share (the “Common Stock”)
(as adjusted from time to time pursuant to the provisions of this Warrant) (the
“Warrant Shares”), at a purchase price of $3.66 per share (the “Exercise
Price”), on or before 5:00 p.m. New York City time on June [__], 2021 (the
“Expiration Date”).
(b)    Method of Exercise. While this Warrant remains outstanding and
exercisable in accordance with Section 1(a) above, the Holder may exercise this
Warrant upon paying the Exercise Price by either:
(1)    wire transfer to the Company or cashier’s check drawn on a United States
bank made payable to the order of the Company, or
(2)    exercising of the right to credit the Exercise Price against the Fair
Market Value (as defined below) of the Warrant Shares (as defined below) at the
time of exercise (the “Net Exercise”) pursuant to Section 1(c).


-1-





--------------------------------------------------------------------------------





(c)    Net Exercise. If the Company shall receive written notice from the Holder
at the time of exercise of this Warrant that the Holder elects to Net Exercise
the Warrant, the Company shall deliver to such Holder (without payment by the
Holder of any exercise price in cash) that number of Warrant Shares computed
using the following formula:
[formofwarrantexercise.gif]
Where
X =
The number of Warrant Shares to be issued to the Holder.

Y =
The number of Warrant Shares purchasable under this Warrant [or, if only a
portion of the Warrant is being exercised in accordance with Section 5(c), the
portion of the Warrant being cancelled (at the date of such calculation)]1.

A =
The Fair Market Value of one share of Common Stock (at the date of such
calculation).

B =
The Exercise Price (as adjusted to the date of such calculations).

The “Fair Market Value” of one share of Common Stock shall mean (x) the last
reported sale price and, if there are no sales, the last reported bid price, of
the Common Stock on the last trading day prior to the date of exercise on the
NASDAQ Global Market as reported by Bloomberg Financial Markets (or a comparable
reporting service of national reputation selected by the Company and reasonably
acceptable to the Holder if Bloomberg Financial Markets is not then reporting
sales prices of the Common Stock) (collectively, “Bloomberg”), or (y) if the
foregoing does not apply, the last sales price of such security in the
over-the-counter market on the pink sheets by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.) (the “pink sheets”) or bulletin board for such
security as reported by Bloomberg, or if no sales price is so reported, the last
bid price of the Common Stock as reported by Bloomberg or (z) if the fair market
value cannot be calculated on any of the foregoing bases, the fair market value
determined by the Company’s Board of Directors in good faith.
(d)    Rule 144. For purposes of Rule 144(d) promulgated under the Securities
Act, as in effect on the date hereof, it is intended that the Warrant Shares
issued in a Net Exercise shall be deemed to have been acquired by the Holder,
and the holding period for the Warrant Shares shall be deemed to have commenced,
on the date this Warrant was originally issued pursuant to the Purchase
Agreement.
1 Note to Form: This clause will be included only for Warrants issued to Growth
Equity Opportunities Fund IV, LLC (“NEA”), EcoR1 Capital (“EcoR1”), Sphera
Global Healthcare Master Fund (“Sphera”) and any Purchasers affiliated
therewith.


-2-



--------------------------------------------------------------------------------





(e)    Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed.
2.    CERTAIN ADJUSTMENTS.
(a)    Adjustment of Number of Warrant Shares and Exercise Price. The number and
kind of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
(1)    Subdivisions, Combinations and Other Issuances. If the Company shall at
any time after the Date of Issuance but prior to the Expiration Date subdivide
its shares of capital stock of the same class as the Warrant Shares, by split-up
or otherwise, or combine such shares of capital stock, or issue additional
shares of capital stock as a dividend with respect to any shares of such capital
stock, the number of Warrant Shares issuable on the exercise of this Warrant
shall forthwith be proportionately increased in the case of a subdivision or
stock dividend, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the Exercise Price payable per
share, but the aggregate Exercise Price payable for the total number of Warrant
Shares purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 2(a)(1) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.
(2)    Reorganizations or Mergers. In case of any reclassification, capital
reorganization or change in the capital stock of the Company (other than as a
result of a subdivision, combination or stock dividend provided for in Section
2(a)(1) above) that occurs after the Date of Issuance, then, as a condition of
such reclassification, reorganization or change, lawful provision shall be made,
and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the Holder, so that the Holder shall thereafter
have the right at any time prior to the expiration of this Warrant to purchase,
at a total price equal to that payable upon the exercise of this Warrant, the
kind and amount of shares of stock and/or other securities or property
(including, if applicable, cash) receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Warrant Shares by the Holder
immediately prior to such reclassification, reorganization or change. In any
such case, appropriate provisions shall be made with respect to the rights and
interest of the Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price payable hereunder, provided the aggregate Exercise Price
shall remain the same (and, for the avoidance of doubt, this Warrant shall be
exclusively exercisable for such shares of stock and/or other securities or
property from and after the consummation of such reclassification or other
change in the capital stock of the Company).
(3)    Rights Upon Distribution of Assets. If the Company shall declare or make
any dividend, other distribution of its assets (or rights to acquire its assets)
or evidences of its indebtedness to holders of shares of Common Stock generally
(which dividend or other distribution has not already been given to the Holder
with respect to the Warrant Shares), by way of return of


-3-



--------------------------------------------------------------------------------





capital or otherwise not addressed by this Section 2 above (including, without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, subdivision, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant and prior to the
Expiration Date, then, in each such case the Holder shall be entitled (subject
to the following proviso) to participate in such Distribution to the same extent
that the Holder would have participated therein if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations or restrictions on exercise of this
Warrant[, including without limitation, the Beneficial Ownership Limitation]2)
immediately before the date on which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution; provided, however, that the Holder shall only be permitted to take
delivery of such Distribution if and to the extent the Holder exercises some or
all of the Warrant [(the portion of delivery of the Distribution shall be based
on the pro-rata portion of the Warrant Shares issuable upon the portion of the
Warrant exercised as compared to the maximum number of Warrant Shares issuable
upon complete exercise of the Warrant (without regard to any limitations or
restrictions on exercise of this Warrant, including without limitation, the
Beneficial Ownership Limitation))],3 provided that, to the extent that the
Warrant has not been partially or completely exercised at the time of such
Distribution, such portion of the Distribution shall be held in abeyance for the
benefit of the Holder until the Holder has exercised the Warrant, at which time
the Company shall issue to the Holder the pro-rata portion of such Distribution
equivalent to that portion of this Warrant then exercised. [Notwithstanding
anything to the contrary contained herein, to the extent that the Holder’s right
to participate in any such Distribution would result in the Holder and its
affiliates exceeding the Beneficial Ownership Limitation, then the Holder shall
not be entitled to participate in such Distribution to the extent of the
Beneficial Ownership Limitation (and shall not be entitled to beneficial
ownership of such shares of Common Stock as a result of such Distribution (and
beneficial ownership) to the extent of any such excess) and the portion of such
Distribution shall be held in abeyance for the benefit of the Holder until such
time or times, if ever, as its right thereto would not result in the Holder and
its affiliates exceeding the Beneficial Ownership Limitation, at which time or
times the Holder shall be granted such Distribution (and any Distributions
declared or made on such initial Distribution or on any subsequent Distribution
held similarly in abeyance) to the same extent as if there had been no such
limitation).]4 
(b)    Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of Warrant Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.
2 Note to Form: This clause will be included only for Warrants issued to NEA,
EcoR1, Sphera and any Purchasers affiliated therewith.
3 Note to Form: This clause will be included only for Warrants issued to NEA,
EcoR1, Sphera and any Purchasers affiliated therewith.
4 Note to Form: This sentence will be included only for Warrants issued to NEA,
EcoR1, Sphera and any Purchasers affiliated therewith.


-4-



--------------------------------------------------------------------------------





(c)    Calculations. No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least $0.01
in such price; provided, however, that any adjustment which by reason of this
Section 2(c) is not required to be made shall be carried forward and taken into
account in any subsequent adjustments under this Section 2. All calculations
under this Section 2 shall be made by the Company in good faith and shall be
made to the nearest cent or to the nearest one hundredth of a share, as
applicable. No adjustment need be made for a change in the par value or no par
value of the Company’s Common Stock.
(d)    Treatment of Warrant upon a Fundamental Transaction.
(1)    If, at any time while this Warrant is outstanding there is a Fundamental
Transaction (as defined below), then the Holder shall have the right thereafter
to receive, upon exercise of this Warrant, the same amount and kind of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the Holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. Any successor to the Company or surviving entity in such
Fundamental Transaction shall issue to the Holder a new warrant substantially in
the form of this Warrant and consistent with the foregoing provisions and
evidencing the Holder’s right to purchase the Alternate Consideration for the
aggregate Exercise Price upon exercise thereof.
(2)    Notwithstanding Section 2(d)(1) above, at any time during the period
beginning after the Holder’s receipt of a Fundamental Transaction Notice (as
defined below) from the Company and ending ten (10) trading days prior to the
scheduled consummation of such Fundamental Transaction, the Holder may require
the Company to redeem (a “Redemption Upon Fundamental Transaction”) all of this
Warrant pursuant to the provisions of Section 2(d)(1) above by delivering
written notice thereof (“Fundamental Transaction Redemption Notice”) to the
Company; provided, that such Fundamental Transaction Redemption Notice shall be
irrevocable by the Holder. If the Holder properly delivers a Fundamental
Transaction Redemption Notice to the Company in accordance with the terms of
this Warrant and such Fundamental Transaction is consummated, the Warrant shall
be redeemed by the Company at a price payable (x) in the case of a Cash-Out
Fundamental Transaction (as defined below) or in the case of a Mixed Fundamental
Transaction (as defined below) to the extent of the percentage of the cash
consideration in such Mixed Fundamental Transaction (determined in accordance
with the definition of a Mixed Fundamental Transaction below), in cash equal to
the Black Scholes Value (as defined below) of this Warrant, and (y) in the case
of a Fundamental Transaction not described in the foregoing subclause (x) or to
the extent of the percentage of the consideration represented by securities of
the


-5-



--------------------------------------------------------------------------------





successor entity in a Mixed Fundamental Transaction (as determined in accordance
with the definition of Mixed Fundamental Transaction below), in a number of
shares of the Common Stock equal to the Black Scholes Value of this Warrant
subject to redemption under this clause (y) divided by the Weighted Average
Price of the Common Stock on the principal securities exchange or other
securities market on which the Common Stock is then being traded on the trading
day immediately preceding the date on which the Fundamental Transaction is
consummated.
(3)    The terms of any agreement pursuant to which a Fundamental Transaction is
effected shall include terms requiring any such successor or surviving entity to
comply with the provisions of this Section 2(d) and ensuring that the provisions
of this Warrant (or any such replacement security) shall similarly apply to
subsequent transactions analogous to a Fundamental Transaction.
(e)    Notice of Fundamental Transaction. The Company shall provide written
notice to the Holder of a Fundamental Transaction reasonably promptly after
public announcement thereof (and, in any event, not less than twenty (20)
trading days prior to the consummation of such Fundamental Transaction) and such
notice shall include (i) the projected date of consummation of the Fundamental
Transaction to the extent known at the time such notice is delivered and (ii)
the expected consideration to be received by the Company’s stockholders in such
Fundamental Transaction (including an indication as to whether the Fundamental
Transaction is expected to constitute a Cash-Out Fundamental Transaction or
Mixed Fundamental Transaction or other form of Fundamental Transaction) (such
notice, the “Fundamental Transaction Notice”).
(f)    Definitions.
(1)    “Black Scholes Value” shall mean the value of this Warrant based on the
Black and Scholes Option Pricing Model obtained from the OV function on
Bloomberg determined as of the day of the closing of the applicable Fundamental
Transaction for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of such date of request, (ii) an expected volatility equal to
the greater of 100% and the 100-day volatility obtained from the HVT function on
Bloomberg as of the day immediately following the public announcement of the
applicable Fundamental Transaction and (iii) the underlying price per share used
in such calculation shall be the sum of the price per share being offered in
cash, if any, plus the value of any non-cash consideration, if any, being
offered in the Fundamental Transaction, such non-cash values to be as set forth
in any definitive agreement for the Fundamental Transaction that has been
executed around the time of the first public announcement of the Fundamental
Transaction or, if no such value is determinable from such definitive agreement,
based on the closing market price for shares of the successor entity on its
principal securities exchange or quotation system on the trading day preceding
the first public announcement of the Fundamental Transaction or, if the
successor entity is not a Publicly Traded Successor Entity, then as mutually
determined in good faith by the Holder and the Company's Board of Directors. In
addition, for purposes of determining the Black Scholes Value, this Warrant
shall be deemed to be exercisable from and after the Date of Issuance of the
Warrant regardless of any restrictions on exercisability.
(2)    “Bloomberg” means Bloomberg Financial Markets.


-6-



--------------------------------------------------------------------------------





(3)    A “Cash-Out Fundamental Transaction” shall mean a Fundamental Transaction
in which the consideration payable to holders of the Common Stock in connection
with the Fundamental Transaction consists solely of cash.
(4)    A “Fundamental Transaction” shall mean (i) a merger or consolidation of
the Company with another entity, in which the Company is not the survivor or the
stockholders of the Company immediately prior to such merger or consolidation do
not own, directly or indirectly, at least 50% of the voting securities of the
surviving entity, (ii) the Company effects any sale of all or substantially all
of its assets or a majority of its Common Stock is acquired by a third party,
(iii) a purchase, tender or exchange offer accepted by the holders of a majority
of the outstanding voting shares of capital stock of the Company, directly or
indirectly, in one or more related transactions, (iv) a “person” or “group” (as
these terms are used for purposes of Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly at least a majority of the voting power of the capital stock of
the Company through a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person, or (v) the Company has elected to
reorganize, recapitalize or reclassify its Common Stock (other than to change
domicile).
(5)    A “Mixed Fundamental Transaction” shall mean a Fundamental Transaction
where the consideration payable to stockholders of the Company consists
partially of cash and partially of securities of a successor entity. If the
successor entity is a publicly traded entity whose shares (or American
Depositary Shares representing such shares) are quoted on or listed for trading
on the over-the-counter bulletin board, the New York Stock Exchange, Inc., the
NYSE Arca, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ
Global Select Market or the NYSE Amex (“Publicly Traded Successor Entity”), the
percentage of consideration represented by securities of such successor entity
shall be equal to the quotient of (x) the product of the aggregate anticipated
number of shares of the Publicly Traded Successor Entity to be issued (based on
the trading day preceding the first public announcement of the Mixed Fundamental
Transaction) to holders of the Common Stock of the Company multiplied by the
closing market price for such shares of the Publicly Traded Successor Entity on
its principal securities exchange on the trading day preceding the first public
announcement of the Mixed Fundamental Transaction, divided by (y) the sum of the
amount determined in subclause (x) plus the aggregate value of other
consideration, including cash consideration, in such Fundamental Transaction. If
the successor entity is not a Publicly Traded Successor Entity, the percentage
of consideration represented by securities of such successor entity shall be as
determined in good faith by the Company’s Board of Directors.
(6)    “Weighted Average Price” shall mean, for any security as of any date, the
dollar volume-weighted average price for such security on the NASDAQ Global
Market during the period beginning at 9:30:01 a.m., New York City time, and
ending at 4:00:00 p.m., New York City time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg, or, if


-7-



--------------------------------------------------------------------------------





no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the pink sheets. If the Weighted Average Price cannot be calculated
for such security on such date on any of the foregoing bases, the Weighted
Average Price of such security on such date shall be the fair market value as
determined in good faith by the Company’s Board of Directors. All such
determinations shall be appropriately adjusted for any share dividend, share
split or other similar transaction during such period.
3.    NO STOCKHOLDER RIGHTS. Until the exercise of this Warrant, the Holder
shall not have, nor exercise, any rights as a stockholder of the Company
(including without limitation the right to notification of stockholder meetings
or the right to receive any notice or other communication concerning the
business and affairs of the Company), except as provided in Section 9 below.
4.    COVENANT TO PERFORM; NONCIRCUMVENTION. The Company hereby covenants and
agrees that the Company will at all times in good faith carry out all the
provisions of this Warrant and will not, by amendment of its certificate of
incorporation, bylaws or other organizational documents or through a Fundamental
Transaction, dissolution, sale of assets or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant.
Without limiting the generality of the foregoing, the Company (i) shall not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the Exercise Price then in effect, (ii) shall
take such actions as may be necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable shares of Common
Stock upon the exercise of this Warrant, and (iii) shall, so long as this
Warrant is outstanding, take action necessary to reserve and keep available out
of its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of this Warrant, 100% of the number of shares of Common
Stock issuable upon exercise of this Warrant then outstanding (without regard to
any limitations on exercise).
5.    MECHANICS OF EXERCISE.
(a)    Delivery of Warrant Shares Upon Exercise. This Warrant may be exercised
by the Holder hereof upon the delivery of a Notice of Exercise attached hereto
as Exhibit A duly completed and executed on behalf of the Holder hereof, at the
principal office of the Company together with payment in full of the Exercise
Price (unless the Holder has elected to Net Exercise) then in effect with
respect to the number of Warrant Shares as to which the Warrant is being
exercised. This Warrant shall be deemed to have been exercised immediately prior
to the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the Warrant Shares issuable upon such
exercise shall be treated for all purposes as the holder of such shares of
record as of the close of business on such date. The Holder shall not be
required to deliver the original Warrant in order to effect an exercise
hereunder. [Execution and delivery of the Exercise Notice with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares.]5
5 Note to Form: This sentence will be included only for Warrants issued to NEA,
EcoR1, Sphera and any Purchasers affiliated therewith.


-8-



--------------------------------------------------------------------------------





On or before the second (2nd) business day following the date on which the
Company has duly received each of the Exercise Notice and the Aggregate Exercise
Price (or a duly executed and delivered notice of Cashless Exercise), the
Company shall transmit by facsimile an acknowledgment of confirmation of receipt
of the Exercise Notice to the Holder and the Company’s transfer agent (“Transfer
Agent”). On or before the third (3rd) business day following the date on which
the Company has received the Exercise Notice (the “Share Delivery Date”), the
Company shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of Warrant Shares
to which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. Upon delivery of the Exercise Notice and the
payment of the Aggregate Exercise Price (or a duly executed and delivered notice
of Cashless Exercise), the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date such Warrant Shares
are credited to the Holder’s DTC account or the date of delivery of the
certificates or book-entry position evidencing such Warrant Shares, as the case
may be. No fractional shares of Common Stock are to be issued upon the exercise
of this Warrant, but rather the number of shares of Common Stock to be issued
shall be rounded down to the nearest whole number. The Company shall pay any and
all taxes (other than taxes based upon the income of the Holder) which may be
payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant; provided, that the Company shall not be required to
pay any tax that may be payable in respect of any transfer involved in the issue
and delivery of shares of Common Stock in any name other than that of the
Holder, in either case with respect to any income or transfer tax due by the
Holder with respect to such shares of Common Stock issued upon exercise of this
Warrant. [Notwithstanding the foregoing, this Warrant may be exercised in part
if such partial exercise is required by Section 5(c) hereof. If this Warrant is
submitted in connection with any exercise pursuant to this Section 5(a) and the
number of Warrant Shares represented by this Warrant submitted for exercise is
greater than the number of Warrant Shares being acquired upon an exercise due
the limitations provided by Section 5(c), then the Company shall as soon as
practicable and in no event later than five business days after any exercise and
at its own expense, issue a new Warrant (in accordance with Section 10)
representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised.]6 


6 Note to Form: This sentence will be included only for Warrants issued to NEA,
EcoR1, Sphera and any Purchasers affiliated therewith.


-9-



--------------------------------------------------------------------------------





(b)    Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder within three (3) business
days of receipt of the Exercise Notice in compliance with the terms of this
Section 5, a certificate or book entry position for the number of shares of
Common Stock to which the Holder is entitled and register such shares of Common
Stock on the Company’s share register or to credit the Holder’s balance account
with DTC for such number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise of this Warrant, and if on or after such
trading day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within three
(3) business days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate or evidence of book entry position (and
to issue such Warrant Shares) shall terminate, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates or evidence of
book entry position representing such Warrant Shares and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the closing bid price on
the date of exercise.
(c)    Holder’s Exercise Limitation.7 Notwithstanding anything to the contrary
contained in this Warrant, this Warrant shall not be exercisable by the Holder
pursuant to Section 1 or otherwise, to the extent (but only to the extent) that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
affiliates, and any other persons acting as a group together with the Holder or
any of the Holder’s affiliates), would beneficially own in excess of [19.99%]8
[4.99%]9 [9.99%]10 of the number of shares of Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable upon exercise of this Warrant (the “Beneficial Ownership Limitation”). 
Notwithstanding the forgoing, the Holder shall have the right to increase or
decrease the Beneficial Ownership Limitation to any other number (in no event to
exceed 19.99%), with any increase to be effective only upon the Holder providing
the Company with prior written notice of such increase, which shall be effective
61 days after delivery of such notice to the Company. To the extent the above
limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be exercisable (as among all such securities owned by the Holder) shall, subject
to such Beneficial Ownership Limitation, be determined by the Holder, and the
Company shall have no responsibility for determining the accuracy of the
Holder’s determination.
7 Note to Form: This Section 5(c) will be included only for Warrants issued to
NEA, EcoR1, Sphera and any Purchasers affiliated therewith.
8 Note to Form: This figure will be included only for Warrants issued to NEA and
any Purchasers affiliated therewith.
9 Note to Form: This figure will be included only for Warrants issued to EcoR1
and any Purchasers affiliated therewith.
10 Note to Form: This figure will be included only for Warrants issued to Sphera
and any Purchasers affiliated therewith.


-10-



--------------------------------------------------------------------------------





No prior inability to exercise this Warrant pursuant to this paragraph shall
have any effect on the applicability of the provisions of this paragraph with
respect to any subsequent determination of exercisability. For purposes of the
calculation of the Beneficial Ownership Limitation, the aggregate number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which such determination is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (i)
exercise of the remaining, nonexercised portion of this Warrant beneficially
owned by the Holder or any of its affiliates and (ii) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its affiliates.  Except as set forth in the preceding sentence, for
purposes of this section, beneficial ownership shall be calculated in accordance
with Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 5(c), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Securities and Exchange Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Company’s transfer agent
setting forth the number of shares of Common Stock outstanding.  In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 5(c) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant. Upon the reasonable written request of the
Holder, the Company shall within three business days confirm orally or in
writing to the Holder the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Warrant or securities issued pursuant to the Purchase
Agreement.
6.    CERTIFICATE OF ADJUSTMENT. Whenever the Exercise Price or number or type
of securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the Company shall, at its expense, promptly deliver to the Holder a
certificate of an officer of the Company setting forth the nature of such
adjustment and showing in detail the facts upon which such adjustment is based.
7.    COMPLIANCE WITH SECURITIES LAWS.


-11-



--------------------------------------------------------------------------------





(a)    The Holder understands that this Warrant and the Warrant Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
this Warrant and the Warrant Shares may be resold without registration under the
Securities Act of 1933, as amended (the “Securities Act”), only in certain
limited circumstances. In this connection, the Holder represents that it is
familiar with Rule 144 under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
(b)    Prior and as a condition to the sale or transfer of the Warrant Shares
issuable upon exercise of this Warrant, the Holder shall furnish to the Company
such certificates, representations, agreements and other information, including
an opinion of counsel, as the Company or the Company’s transfer agent reasonably
may require to confirm that such sale or transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, unless such Warrant Shares are being sold or
transferred pursuant to an effective registration statement.
(c)    The Holder acknowledges that the Company may place a restrictive legend
on the Warrant Shares issuable upon exercise of this Warrant in order to comply
with applicable securities laws, unless such Warrant Shares are otherwise freely
tradable under Rule 144 of the Securities Act.
8.    NOTICES OF RECORD DATE. In the event of:
(a)    any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a cash dividend payable out of earned
surplus of the Company) or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right; or
(b)    any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
then and in each such event the Company will mail or cause to be delivered to
the Holder (or a permitted transferee) a notice specifying (i) the date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, and stating the amount and character of such dividend, distribution or
right, and (ii) the date on which any such dissolution, liquidation or
winding-up is to take place, and the time, if any, as of which the holders of
record of Common Stock (or other securities) shall be entitled to exchange their
shares of Common Stock (or other securities) for securities or other property
deliverable upon such dissolution, liquidation or winding-up. Such notice shall
be delivered at least ten (10) days prior to the date therein specified.
9.    REPLACEMENT OF WARRANTS. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement reasonably


-12-



--------------------------------------------------------------------------------





satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of such Warrant, the Company at its
expense will execute and deliver, in lieu thereof, a new Warrant of like tenor.
10.    ISSUANCE OF NEW WARRANTS. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Sections 9 or
10, the Warrant Shares designated by the Holder which, when added to the number
of shares of Common Stock underlying the other new Warrants issued in connection
with such issuance, does not exceed the number of Warrant Shares then underlying
this Warrant), (iii) shall have an issuance date, as indicated on the face of
such new Warrant which is the same as the Issuance Date, and (iv) shall have the
same rights and conditions as this Warrant.
11.    AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions
of this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.
12.    TRADING DAYS. If the last or appointed day for the taking of any action
or the expiration of any right required or granted herein shall be other than a
day on which the Common Stock is traded (which for the avoidance of doubt
includes a Saturday, Sunday or a legal U.S. holiday) on the NASDAQ Global
Market, or, if the NASDAQ Global Market is not the principal trading market for
the Common Stock or other such securities, as applicable, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, then such action may be taken or such right may be exercised on the next
succeeding day on which the Common Stock is so traded.
13.    TRANSFERS; EXCHANGES.
(a)    Subject to compliance with applicable federal and state securities laws
and Section 8 hereof, this Warrant may be transferred by the Holder with respect
to all of the Warrant Shares purchasable hereunder. For a transfer of this
Warrant as an entirety by Holder, upon surrender of this Warrant to the Company,
together with the Notice of Assignment in the form attached hereto as Exhibit B
duly completed and executed on behalf of the Holder, the Company shall issue a
new Warrant of the same denomination to the assignee. Upon surrender of this
Warrant to the Company, together with the Notice of Assignment in the form
attached hereto as Exhibit B duly completed and executed on behalf of the
Holder, for transfer of this Warrant with respect to a portion of the Warrant
Shares purchasable hereunder, the Company will forthwith issue and deliver upon
the order of the Holder a new Warrant (in accordance with Section 10),
registered as the Holder may request, representing the right to purchase the
number of Warrant Shares being transferred by the Holder and, if less than the
total number of Warrant Shares then underlying this Warrant is being
transferred, a new Warrant (in accordance with Section 10) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.


-13-



--------------------------------------------------------------------------------





(b)    This Warrant is exchangeable, without expense, at the option of the
Holder, upon presentation and surrender hereof to the Company for other warrants
of different denominations entitling the holder thereof to purchase in the
aggregate the same number of shares of Common Stock purchasable hereunder. This
Warrant may be combined with other warrants that carry the same rights upon
presentation hereof at the principal office of the Company together with a
written notice specifying the denominations in which new warrants are to be
issued to the Holder and signed by the Holder hereof. The term “Warrants” as
used herein includes any warrants into which this Warrant may be divided or
exchanged.
14.    GOVERNING LAW; VENUE. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. With
respect to any disputes arising out of or related to this Warrant, the parties
consent to the exclusive jurisdiction of, and venue in, the state courts in San
Francisco County in the State of California (or in the event of exclusive
federal jurisdiction, the courts of the Northern District of California). Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
15.    DISPUTE RESOLUTION. In the case of a dispute as to the determination of
the Exercise Price, the arithmetic calculation of the Warrant Shares or under
Sections 2 or 6, the disputing party shall submit the disputed determinations or
arithmetic calculations to the other party. If the Holder and the Company are
unable to agree upon such determination or calculation of the Exercise Price or
the Warrant Shares within three (3) business days of such disputed determination
or arithmetic calculation being submitted to the non-disputing party, then the
Company shall, within two (2) business days submit the dispute to an
independent, reputable accountant. The Company shall cause, at the expense of
the prevailing party, the accountant to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) business days from the time it receives the disputed determinations or
calculations. Such accountant’s determination or calculation shall be binding
upon all parties absent demonstrable error.
16.    REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant.


-14-



--------------------------------------------------------------------------------





17.    CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.
18.    MISCELLANEOUS. All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by confirmed electronic mail, or
mailed by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
sent in the case of electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows: (a) if to the Company, at
7000 Shoreline Court, Suite 371, South San Francisco, California, Attention:
Chief Executive Officer, Email: #######@achaogen.com; with a copy to (which
shall not constitute notice) Latham & Watkins LLP, 140 Scott Drive, Menlo Park,
California 94025, Attention: Mark Roeder, E-Mail: mark.roeder@lw.com and (b) if
to the Holder, at such address or addresses (including copies to counsel) as may
have been furnished by the Holder to the Company in writing. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provisions.
[Signature Page Follows]


-15-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above.
ACHAOGEN, INC.






By:    
Name:    Kenneth J. Hillan, M.B., Ch. B.
Title:    President and Chief Executive Officer


SIGNATURE PAGE TO
WARRANT NO. 2016-«WARRANT NO»



--------------------------------------------------------------------------------






EXHIBIT A


NOTICE OF INTENT TO EXERCISE
(To be signed only upon exercise of Warrant)


To: Achaogen, Inc.


The undersigned, the Holder of the attached Warrant, hereby irrevocably elects
to exercise the purchase right represented by such Warrant for, and to purchase
thereunder, __________________________ shares of Common Stock of Achaogen, Inc.,
a Delaware corporation (the “Company”), and (choose one)
__________ herewith makes payment of USD ___________________________ thereof
or
__________ elects to Net Exercise the Warrant pursuant to Section 1(b)(2)
thereof.
The undersigned requests that the certificates or book entry position evidencing
the shares to be acquired pursuant to such exercise be issued in the name of,
and delivered to __________________________________________, whose address is
____________________________________________________________________________________________________.
[By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 5(c) of the Warrant
to which this notice relates.]11 
By its signature below the undersigned hereby represents and warrants that it is
an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the attached Warrant as of the date hereof, including
Section 8 thereof.
DATED:                 
(Signature must conform in all
respects to name of the Holder
as specified on the face of the
Warrant)
    
«Holder»
Address:                        
                            
                            


11 Note to Form: This sentence will be included only for Warrants issued to NEA,
EcoR1, Sphera and any Purchasers affiliated therewith.



--------------------------------------------------------------------------------






EXHIBIT B


NOTICE OF ASSIGNMENT FORM


FOR VALUE RECEIVED, «Holder» (the “Assignor”) hereby sells, assigns and
transfers all of the rights of the undersigned Assignor under the attached
Warrant with respect to the number of shares of common stock of Achaogen, Inc.,
a Delaware corporation (the “Company”), covered thereby set forth below, to the
following “Assignee” and, in connection with such transfer, represents and
warrants to the Company that the transfer is in compliance with Section 8 of the
Warrant and applicable federal and state securities laws:
NAME OF ASSIGNEE
ADDRESS
 
 
Number of shares:    
 
Dated:   
Signature:   





ASSIGNEE ACKNOWLEDGMENT


The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the Warrant as of the date hereof, including Section 8
thereof.


Signature:    


By:     
Its:    
Address:
                    
                    
                    







--------------------------------------------------------------------------------






APPENDIX I
PURCHASER QUESTIONNAIRE
To: Achaogen, Inc.
This Purchaser Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and shares of common stock that may be
issued upon exercise of certain warrants (collectively, the “Securities”), of
Achaogen, Inc., a Delaware corporation (the “Corporation”). The Securities are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section
4(a)(2) of the Securities Act and on Regulation D promulgated thereunder and in
reliance on similar exemptions under applicable state laws. The Corporation must
determine that a potential investor meets certain suitability requirements
before offering or selling the Securities to such investor. The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. By signing this Questionnaire, you will be
authorizing the Corporation to provide a completed copy of this Questionnaire to
such parties as the Corporation deems appropriate in order to ensure that the
offer and sale of the Securities will not result in a violation of the
Securities Act or the securities laws of any state and that you otherwise
satisfy the suitability standards applicable to purchasers of the Securities.
All potential investors must answer all applicable questions and complete, date
and sign this Questionnaire. Please print or type your responses and attach
additional sheets of paper if necessary to complete your answers to any item.
PART A. BACKGROUND INFORMATION
Name of Beneficial Owner of the Securities:
Business
Address:______________________________________________________________________
(Number and Street)
City: _________________    State: _____    Zip Code: ___________
Telephone Number: _______________________
If a corporation, partnership, limited liability company, trust or other entity:

Type of entity: _________________________

State of formation: _____________________    Approximate Date of formation:
__________________
 
Were you formed for the purpose of investing in the securities being offered?
Yes o        No o



If an individual:

Residence Address:
___________________________________________________________________
(Number and Street)
City: _________________    State: _____    Zip Code: ___________







--------------------------------------------------------------------------------





Telephone Number: _______________________
Age: _________________    Citizenship: _________    Where registered to vote:
_______
Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:


Are you a director or executive officer of the Corporation?
Yes o        No o




Social Security or Taxpayer Identification No.: ________________
PART B. ACCREDITED INVESTOR QUESTIONNAIRE
In order for the Corporation to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a purchaser of Securities of the Corporation.
o (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity.

o (2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

o (3)
An insurance company as defined in Section 2(a)( 13) of the Securities Act.

o (4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act.

o (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

o (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.

o (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.








--------------------------------------------------------------------------------





o (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

o (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000.

o (10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Corporation.

o (11)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (exclusive of
the value of that person’s primary residence).

o (12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year.

o (13)
An executive officer or director of the Corporation.

o (14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

PART C. BAD ACTOR QUESTIONNAIRE
1.
During the past ten years, have you been convicted of any felony or misdemeanor
that is related to any securities matter?

Yes o (If yes, please continue to Question 1.a)
No o (If no, please continue to Question 2)
a)
If your answer to Question 1 was “yes”, was the conviction related to: (i) the
purchase or sale of any security; (ii) the making of any false filing with the
Securities and Exchange Commission (the “SEC”); or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities?

Yes o No o
2.
Are you subject to any court injunction or restraining order entered during the
past five years that is related to any securities matter?

Yes o (If yes, please continue to Question 2.a)
No o (If no, please continue to Question 3)







--------------------------------------------------------------------------------





a)
If your answer to Question 2 was “yes”, does the court injunction or restraining
order currently restrain or enjoin you from engaging or continuing to engage in
any conduct or practice related to: (i) the purchase or sale of any security;
(ii) the making of any false filing with the SEC; or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities?

Yes o No o
3.
Are you subject to any final order1 of any governmental commission, authority,
agency or officer2(2) related to any securities, insurance or banking matter?

Yes ¨ (If yes, please continue to Question 3.a)
No ¨ (If no, please continue to Question 4)
a) If your answer to Question 3 was “yes”:
i)
Does the order currently bar you from: (i) associating with an entity regulated
by such commission, authority, agency or officer; (ii) engaging in the business
of securities, insurance or banking; or (iii) engaging in savings association or
credit union activities?

Yes o No o
ii)
Was the order (i) entered within the past ten years and (ii) based on a
violation of any law or regulation that prohibits fraudulent, manipulative or
deceptive conduct?

Yes o No o
4.
Are you subject to any SEC disciplinary order?3(3)

Yes ¨ (If yes, please continue to Question 4.a)
No ¨ (If no, please continue to Question 5)
a)
If your answer to Question 4 was “yes”, does the order currently: (i) suspend or
revoke your registration as a broker, dealer, municipal securities dealer or
investment adviser; (ii) place limitations on your activities, functions or
operations; or (iii) bar you from being associated with any particular entity or
class of entities or from participating in the offering of any penny stock?

1 A “final order” is defined under Rule 501(g) as a written directive or
declaratory statement issued by a federal or state agency described in Rule
506(d)(1)(iii) under applicable statutory authority that provides for notice and
an opportunity for a hearing, and that constitutes a final disposition or action
by such federal or state agency.
2 You may limit your response to final orders of: (i) state securities
commissions (or state agencies/officers that perform a similar function); (ii)
state authorities that supervise or examine banks, savings associations or
credit unions; (iii) state insurance commissions (or state agencies/officers
that perform a similar function); (iv) federal banking agencies; (v) the U.S.
Commodity Futures Trading Commission; or (vi) the U.S. National Credit Union
Administration.
3 You may limit your response to disciplinary orders issued pursuant to Sections
15(b) or 15B(c) of the Exchange Act or Section 203(e) or (f) of the Investment
Advisers Act of 1940 (the “Advisers Act”).







--------------------------------------------------------------------------------







5.
Are you subject to any SEC cease and desist order entered within the past five
years?

Yes o (If yes, please continue to Question 5.a)
No o (If no, please continue to Question 6)
a)
If your answer to Question 5 was “yes”, does the order currently require you to
cease and desist from committing or causing a violation or future violation of
(i) any knowledge-based anti-fraud provision of the U.S. federal securities
laws4 or (ii) Section 5 of the Securities Act?

Yes o No o
6.
Have you been suspended or expelled from membership in, or suspended or barred
from association with a member of, a registered national securities exchange or
a registered national or affiliated securities association?

Yes ¨
(If yes, please describe the basis of any such suspension or expulsion and any
related details in the space provided under Question 10 below)5 

No ¨
(If no, please continue to Question 7)

7.
Have you registered a securities offering with the SEC, made an offering under
Regulation A or been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC?

Yes ¨ (If yes, please continue to Question 7.a)
No ¨ (If no, please continue to Question 8)
a) If your answer to Question 7 was “yes”:
i)
During the past five years, was any such registration statement or Regulation A
offering statement the subject of a refusal order, stop order or order
suspending the Regulation A exemption?

Yes ¨ No ¨
ii)
Is any such registration statement or Regulation A offering statement currently
the subject of an investigation or proceeding to determine whether a stop order
or suspension order should be issued?

Yes ¨ No ¨
4 Including (but not limited to) Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of the
Exchange Act, and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder.
5 In providing additional information, please explain whether or not the
suspension or expulsion resulted from “any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade.”







--------------------------------------------------------------------------------







8.
Are you subject to a U.S. Postal Service false representation order entered
within the past five years?

Yes ¨ No ¨
9.
Are you currently subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the U.S. Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations?

Yes ¨ No ¨
10.
In the space provided below, describe any facts or circumstances that caused you
to answer “yes” to any Question (indicating the corresponding Question number).
Attach additional pages if necessary.









A.
FOR EXECUTION BY AN INDIVIDUAL:

By:
    



Print Name:    
    
Date
B.    FOR EXECUTION BY AN ENTITY:


Entity Name:


By:        
Print Name:    
Title:    
    
Date
C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):



Entity Name:


By:        
Print Name:    
Title:    
    
Date







--------------------------------------------------------------------------------





Entity Name:


By:        
Print Name:    
Title:    
    
Date







--------------------------------------------------------------------------------






APPENDIX II
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE


                            

Name of Selling Stockholder (please print)
ACHAOGEN, INC.
QUESTIONNAIRE FOR SELLING STOCKHOLDERS
IMPORTANT: IMMEDIATE ATTENTION REQUIRED
This Questionnaire is being furnished to all persons or entities (the
“Purchasers”) electing to purchase shares of Common Stock (“Common Stock”) of
Achaogen, Inc. (the “Company”) pursuant to the Securities Purchase Agreement by
and among the Company and the Purchasers (the “Purchase Agreement”) to which
this Questionnaire is an Appendix. This Questionnaire relates to certain
information required to be disclosed in the Registration Statement on Form S-3
(the “Registration Statement”) being prepared by the Company for filing with the
United States Securities and Exchange Commission (the “SEC”) pursuant to the
Registration Rights Agreement entered into by and among the Company and the
Purchasers (the “Registration Rights Agreement”) in connection with the Purchase
Agreement. The Company must receive a completed Questionnaire from each
Purchaser in order to include such Purchaser’s shares of Common Stock in the
Registration Statement.
The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process. The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information. Accordingly, Purchasers are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a selling securityholder in the
Registration Statement and related prospectus.
PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate. Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as practicable.


Latham & Watkins
140 Scott Drive
Menlo Park, CA 94025
Attn: Nicole Fritz
Fax: (650) 463-2600
nicole.fritz@lw.com


1



--------------------------------------------------------------------------------







Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to your situation. If there is any situation about which
you have any doubt, or if you are uncertain as to the meaning of any terms used
in this Questionnaire, please contact Nicole Fritz at: (650) 463-2626.


2



--------------------------------------------------------------------------------





PART I - STOCK OWNERSHIP
Item 1. Beneficial Ownership.
a. Deemed Beneficial Ownership. Please state the amount of securities of the
Company you own on the date you complete this Questionnaire. (If none, please so
state in each case.)


Number of Shares of
Amount Beneficially Owned1                    Common Stock Owned


Please state the number of shares owned by you or by family members, trusts and
other organizations with which you have a relationship, and any other shares of
which you may be deemed to be the “beneficial owner”1:
Total Shares:                                        
Of such shares:
    
Shares as to which you have sole
voting power:                                                                 
Shares as to which you have shared
voting power:                                     


Shares as to which you have sole
investment power:                                
Shares as to which you have shared
investment power:                                
Shares which you will have a right to
acquire before 60 days
after the date you complete this questionnaire
through the exercise of
    options, warrants or otherwise:        ______________________________


Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed?
Answer:


3



--------------------------------------------------------------------------------





If so, please describe.
b.    Pledged Securities. If any of such securities have been pledged or
otherwise deposited as collateral or are the subject matter of any voting trust
or other similar agreement or of any contract providing for the sale or other
disposition of such securities, please give the details thereof.
Answer:


c.    Disclaimer of Beneficial Ownership. Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?
Answer:
If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.
Name and Address of                Relationship of        Number of Shares
Actual Beneficial Owner            Such Person To You        Beneficially Owned


d.    Shared Voting or Investment Power over Securities. Will any person be
deemed to have beneficial ownership over any of the Securities purchased by you
pursuant to the Purchase Agreement?
Answer:
If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
Securities in question.
Name and Address of            Relationship of            Number of Shares
Beneficial Owner            Such Person To You            Beneficially Owned








Item 2. Major Shareholders. Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Common Stock.
Answer:


4



--------------------------------------------------------------------------------





Item 3. Change of Control. Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?
Answer:






Item 4. Relationship with the Company. Please state the nature of any position,
office or other material relationship you have, or have had within the past
three years, with the Company or its affiliates.
Nature of    
Name                        Relationship
Item 5. Broker-Dealer Status. Is the Purchaser a broker-dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)?
□ Yes.
□ No.
If so, please answer the remaining questions in this section.
Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the Registration Statement and related prospectus.
a.    If the Purchaser is a registered broker-dealer, please indicate whether
the Purchaser purchased its Common Stock for investment or acquired them as
transaction-based compensation for investment banking or similar services.
Answer:




Note that if the Purchaser is a registered broker-dealer and received Common
Stock other than as transaction-based compensation, the Company is required to
identify the Purchaser as an underwriter in the Registration Statement and
related prospectus.
b.    Is the Purchaser an affiliate of a registered broker-dealer? For purposes
of this Question, an “affiliate” of a specified person or entity means a person
or entity that directly, or


5



--------------------------------------------------------------------------------





indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person or entity specified.
□ Yes.
□ No.
If so, please answer the remaining questions in this section.
i.    Please describe the affiliation between the Purchaser and any registered
broker-dealers:
    
    
ii.    If the Common Stock was received by the Purchaser other than in the
ordinary course of business, please describe the circumstances:
    
    
iii.    If the Purchaser, at the time of its receipt of Common Stock, has had
any agreements or understandings, directly or indirectly, with any person to
distribute     the Common Stock, please describe such agreements or
understandings:
    
    
Note that if the Purchaser is an affiliate of a broker-dealer and did not
receive Common Stock in the ordinary course of business or at the time of
receipt had any agreements or understandings, directly or indirectly, to
distribute the securities, the Company must identify the Purchaser as an
underwriter in the Registration Statement and related prospectus.    
Item 6. Nature of Beneficial Holding. The purpose of this question is to
identify the ultimate natural person(s) or publicly held entity that exercise(s)
sole or shared voting or dispositive power over the Registrable Securities (as
defined in the Registration Rights Agreement).
a.    Is the Purchaser a natural person?
□ Yes.
□ No.


6



--------------------------------------------------------------------------------





b.    Is the Purchaser required to file, or is it a wholly owned subsidiary of a
company that is required to file, periodic and other reports (for example, Form
10-K, 10-Q, 8-K) with the SEC pursuant to Section 13(a) or 15(d) of the Exchange
Act?
□ Yes.
□ No.
c.    Is the Purchaser an investment company, or a subsidiary of an investment
company, registered under the Investment Company Act of 1940, as amended?
□ Yes.
□ No.
If a subsidiary, please identify the publicly held parent entity:
d.    If you answered “no” to questions (a), (b) and (c) above, please identify
the controlling person(s) of the Purchaser (the “Controlling Entity”). If the
Controlling Entity is not a natural person or a publicly held entity, please
identify each controlling person(s) of such Controlling Entity. This process
should be repeated until you reach natural persons or a publicly held entity
that exercises sole or shared voting or dispositive power over the Registrable
Securities:


7



--------------------------------------------------------------------------------





        
***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN THE
PROSPECTUS***
PART II - CERTAIN TRANSACTIONS
Item 7. Transactions with the Company. If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since January 1,
2015, or in any currently proposed transactions or series of transactions in
which the Company or any of its subsidiaries will be a party, in which the
amount involved exceeds $120,000, please specify (a) the names of the parties to
the transaction(s) and their relationship to you, (b) the nature of the interest
in the transaction, (c) the amount involved in the transaction, and (d) the
amount of the interest in the transaction. If the answer is “none”, please so
state.
Answer:




Item 8. Third Party Payments. Please describe any compensation paid to you by a
third party pursuant to any arrangement between the Company and any such third
party.
Answer:


8



--------------------------------------------------------------------------------





PART III – PLAN OF DISTRIBUTION


The Selling Stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions. The Selling Stockholders may
use one or more of the following methods when disposing of the shares or
interests therein:
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

•
through brokers, dealers or underwriters that may act solely as agents;

•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

•
an exchange distribution in accordance with the rules of the applicable
exchange;

•
privately negotiated transactions;

•
through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

•
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

•
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

•
a combination of any such methods of disposition; and

•
any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, or Section
4(a)(1) under the Securities Act, rather than under this prospectus, provided
that they meet the criteria and conform to the requirements of those provisions.
If the Selling Stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents engaged


9



--------------------------------------------------------------------------------





by the Selling Stockholders may arrange for other broker-dealers to participate
in sales. Broker-dealers may receive commissions or discounts from the Selling
Stockholders (or, if any broker-dealer acts as agent for the purchaser of
shares, from the purchaser) in amounts to be negotiated. The Selling
Stockholders do not expect these commissions and discounts to exceed what is
customary in the types of transactions involved.
The Selling Stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants or shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time under this prospectus, or under a supplement or amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act amending, if necessary, the list of Selling Stockholders to include the
pledgee, transferee or other successors in interest as Selling Stockholders
under this prospectus.
Each Selling Stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the common stock. If the
Company is notified in writing by a Selling Stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In addition, upon being
notified in writing by a Selling Stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, the Company will file a supplement to
this prospectus if then required in accordance with applicable securities law.
The Selling Stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
In connection with the sale of the shares of common stock or interests in shares
of common stock, the Selling Stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The Selling Stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The Selling Stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares


10



--------------------------------------------------------------------------------





offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than eight percent of the initial
gross proceeds from the sale of any security being sold.
The Company has advised the Selling Stockholders that they are required to
comply with Regulation M promulgated under the Securities Exchange Act of 1934,
as amended, during such time as they may be engaged in a distribution of the
shares. The foregoing may affect the marketability of the common stock.
The aggregate proceeds to the Selling Stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the Selling Stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. The Company will not receive any of the proceeds from this
offering.
The Company is required to pay all fees and expenses incident to the
registration of the shares. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act or otherwise.
The Company has agreed with the Selling Stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (a) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement,
or (b) the date on which the shares of common stock covered by this prospectus
may be sold or transferred by non-affiliates without any volume limitations or
pursuant to Rule 144 of the Securities Act.




11



--------------------------------------------------------------------------------





SIGNATURE
The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights Agreement.
If at any time any of the information set forth in my responses to this
Questionnaire has materially changed due to passage of time (other than due to
the receipt of the Securities set forth opposite the undersigned’s name in the
Schedule of Purchasers in the Purchase Agreement), or any development occurs
which requires a change in any of my answers, or has for any other reason become
incorrect, the undersigned agrees to furnish as soon as practicable to the
individual to whom a copy of this Questionnaire is to be sent, as indicated and
at the address shown on the first page hereof, any necessary or appropriate
correcting information. Otherwise, the Company is to understand that the above
information continues to be, to the best of the undersigned’s knowledge,
information and belief, complete and correct.
Upon any sale of Common Stock pursuant to the Registration Statement, the
undersigned hereby agrees to deliver to the Company and the Company’s transfer
agent the Certificate of Subsequent Sale set forth in Exhibit I hereto.
The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.
Name of Purchaser:     


Date: __________, 2016
Signature:     

    
Print Name:     


Title (if applicable):     


Address:                     
                        
Street
    
City    State Zip Code
    
Telephone Number
    
Facsimile Number


12



--------------------------------------------------------------------------------





FOOTNOTES
1.
Beneficial Ownership. You are the beneficial owner of a security, as defined in
Rule 13d-3 under the Exchange Act, if you, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise have or share:
(1) voting power, which includes the power to vote, or to direct the voting of,
such security, and/or (2) investment power, which includes the power to dispose,
or to direct the disposition of, such security. You are also the beneficial
owner of a security if you, directly or indirectly, create or use a trust,
proxy, power of attorney, pooling arrangement or any other contract, arrangement
or device with the purpose or effect of divesting yourself of beneficial
ownership of a security or preventing the vesting of such beneficial ownership.

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.
Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares. Similarly, absent countervailing facts, securities held in the
name of relatives who share your home are to be reported as being beneficially
owned by you. In addition, securities held for your benefit in the name of
others, such as nominees, trustees and other fiduciaries, securities held by a
partnership of which you are a partner, and securities held by a corporation
controlled by you should be regarded as beneficially owned by you.
This definition of beneficial ownership is very broad; therefore, even though
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.
2.
Associate. The term “associate,” as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary. The term “relative of yours” as used in this Questionnaire
refers to any relative or spouse of yours, or any relative of such spouse, who
has the same home as you or who is a director or officer of any subsidiary of
the Company.

Please identify your associate referred to in your answer and indicate your
relationship.


13



--------------------------------------------------------------------------------





3.
Immediate Family. The members of your “immediate family” are deemed to include
your spouse, your parents, your children, and your siblings, whether by blood,
marriage or adoption, including your mother- or father-in-law, your sons- and
daughters-in-law and your brothers- and sisters-in-law, anyone residing in your
home or any relatives you support financially. All references to parents and
children include your step parents and step children.

4.
Transactions. The term “transaction” is to be understood in its broadest sense,
and includes the direct or indirect receipt of anything of value. Please note
that indirect as well as direct material interests in transactions are to be
disclosed. Transactions in which you would have a direct interest would include
your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.





14



--------------------------------------------------------------------------------





Exhibit 1
Securities Act Sections Compliance and Disclosure Interpretations Section
239.10: “An issuer filed a Form S-3 registration statement for a secondary
offering of common stock which is not yet effective. One of the selling
shareholders wanted to do a short sale of common stock “against the box” and
cover the short sale with registered shares after the effective date. The issuer
was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date.”


15



--------------------------------------------------------------------------------





Exhibit I
CERTIFICATE OF SUBSEQUENT SALE


American Stock Transfer & Trust Company, LLC
RE:
Sale of Shares of Common Stock of Achaogen, Inc. (the “Company”) pursuant to the
Company’s Prospectus dated _____________, ____ (the “Prospectus”)

Dear Sir/Madam:
The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.
Selling Stockholder (the beneficial owner):     


Record Holder (e.g., if held in name of nominee):     


Book Entry Position or Restricted Stock Certificate No.(s):     


Number of Shares Sold:     


Date of Sale:     
In the event that you receive a stock certificate(s) or evidence of a book entry
position representing more shares of Common Stock than have been sold by the
undersigned, then you should return to the undersigned a newly issued
certificate or book entry position for such excess shares in the name of the
Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a stop
transfer on your records with regard to such certificate. Notwithstanding the
foregoing, in the event that the undersigned executes and delivers to you and to
the Company the certification set forth on Annex I, upon instructions from the
Company, you should return to the undersigned a newly issued certificate or book
entry position for such excess shares of Common Stock in the name of the Record
Holder without any restrictive legend. In addition, no subsequent certification
will be required to be delivered to you by the undersigned provided that the


16



--------------------------------------------------------------------------------





representations and warranties set forth on Annex I have been delivered to you
and continue to be accurate.
Very truly yours,


Dated:         By:     


Print Name:     


Title:     
cc:    Achaogen, Inc.
7000 Shoreline Court, Suite 371
South San Francisco, California 94080
Attn: Secretary


17



--------------------------------------------------------------------------------





Annex I
In connection with any excess shares to be returned to the Selling Stockholder
upon a sale of shares of Common Stock of Achaogen, Inc. (the “Company”) included
in the table of Selling Stockholders in the Prospectus, the undersigned hereby
certifies to the Company and American Stock Transfer & Trust Company, LLC, that:
1.    In connection with the sale by the undersigned stockholder of any of the
shares of Common Stock, the undersigned stockholder will deliver a copy of the
Prospectus included in the Registration Statement to the purchaser directly or
through the undersigned stockholder’s broker-dealer in compliance with the
requirements of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended.
2.    Any such sale will be made only in the manner described under “Plan of
Distribution” in the Prospectus.
3.    The undersigned stockholder will only sell the shares of Common Stock
while the Registration Statement is effective, unless another exemption from
registration is available.
4.    The Company and its attorneys may rely on this letter to the same extent
as if it were addressed to them.
5.    The undersigned stockholder agrees to notify you immediately of any
development or occurrence which to his, her or its knowledge would render any of
the foregoing representations and agreements inaccurate.
All terms not defined herein are as defined in the Securities Purchase Agreement
entered into in ____________, 2016 among the Company and the Purchasers.


Very truly yours,


Dated:         By:     


Print Name:     


Title:     






18



--------------------------------------------------------------------------------


EXECUTION VERSION


APPENDIX III
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June __, 2016, by and among Achaogen, Inc., a Delaware corporation (the
“Company”), and the several purchasers signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of June __, 2016, among the Company and the Purchasers (the “Purchase
Agreement”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
1.    Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.
“Advice” shall have the meaning set forth in Section 7(d).
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Commission” means the U.S. Securities and Exchange Commission, or any successor
entity or entities, including, if applicable, the staff of the Commission.
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 90th day following the Closing
Date (or the 135th day following the Closing Date in the event the Initial
Registration Statement is reviewed by the Commission), (b) with respect to any
additional Registration Statements which may be required pursuant to Section 2,
the 90th day following the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement is required under
such Section (or the 135th day following such date in the event such additional
Registration Statement is reviewed by the Commission). If the Effectiveness Date
falls on a Saturday, Sunday or other date that the Commission is closed for
business, the Effectiveness Date shall be extended to the next day on which the
Commission is open for business.







--------------------------------------------------------------------------------





“Effectiveness Period” shall have the meaning set forth in Section 2(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Filing Date” means: (a) with respect to the Initial Registration Statement, the
45th calendar day following the Closing Date, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 45th day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required under such Section; provided, however, that if the Filing Date falls on
a Saturday, Sunday or other day that the Commission is closed for business, the
Filing Date shall be extended to the next business day on which the Commission
is open for business.
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
“Indemnified Party” shall have the meaning set forth in Section 6(c).
“Indemnifying Party” shall have the meaning set forth in Section 6(c).
“Initial Registration Statement” means the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities pursuant to Section 2(a).
“Losses” shall have the meaning set forth in Section 6(a).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.
“Reduction Securities” shall have the meaning set forth in Section 2(b).
“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement, (ii) the Underlying Shares issuable upon exercise of the Warrants
issued pursuant to the Purchase Agreement and (iii) any other shares of Common
Stock issued as (or issuable upon


2





--------------------------------------------------------------------------------





conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, in exchange for or in
replacement of the Shares or the Underlying Shares; provided, however, that with
respect to any Holder the Registrable Securities of such Holder shall cease to
be Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (a) a Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the Commission
under the Securities Act and all such Registrable Securities have been disposed
of by the Holder in accordance with such effective Registration Statement, (b)
such Registrable Securities of Holder have been previously sold or transferred
in accordance with Rule 144, or (c) all of the Registrable Securities (including
Underlying Shares) of such Holder become eligible for resale pursuant to Rule
144 during any 90-day period and are not otherwise subject to the volume
limitation restrictions for resale under Rule 144 (taking account of any Staff
position with respect to “affiliate” status) as set forth in a written opinion
letter to such effect, addressed, delivered and acceptable to the Company’s
transfer agent and the affected Holders (assuming that such securities and any
securities issuable upon exercise, conversion or exchange of which, or as a
dividend upon which, such securities were issued or are issuable, were at no
time held by any Affiliate of the Company), as reasonably determined by the
Company, upon the advice of counsel to the Company.
“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Shares” shall have the meaning set forth in the Purchase Agreement.
“Trading Day” means any day on which the Common Stock is traded on the NASDAQ
Global Market, or, if the NASDAQ Global Market is not the principal trading
market


3





--------------------------------------------------------------------------------





for the Common Stock, then on the principal securities exchange or securities
market on which the Common Stock is then traded.
“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.
“Underlying Shares” shall have the meaning set forth in the Purchase Agreement.
“Warrants” shall have the meaning set forth in the Purchase Agreement.
2.    Registration.
(a)    As soon as reasonably practicable but in no event later than each Filing
Date, the Company shall prepare and file with the Commission a Registration
Statement covering the resale of all of the Registrable Securities that are not
then registered on an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 or, if Rule 415
is not available for offers and sales of the Registrable Securities, by such
other means of distribution of Registrable Securities as the Holders may
reasonably specify. The Registration Statement filed hereunder shall be on Form
S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A (which may be modified to
respond to comments, if any, provided by the Commission). The Company shall use
its commercially reasonable efforts to cause a Registration Statement filed
under this Agreement to be declared effective under the Securities Act promptly
but, in any event, no later than the Effectiveness Date for such Registration
Statement, and shall, subject to Section 7(d) hereof, use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the date on which all securities under such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). Notwithstanding the foregoing, the Company shall be
entitled to suspend the effectiveness of the Registration Statement at any time
prior to the expiration of the Effectiveness Period for up to an aggregate of 30
consecutive Trading Days or an aggregate of 60 Trading Days (which need not be
consecutive) in any given 360-day period. It is agreed and understood that the
Company shall, from time to time, be obligated to file one or more additional
Registration Statements to cover any Registrable Securities which are not
registered for resale pursuant to a pre-existing Registration Statement.
(b)    Notwithstanding anything contained herein to the contrary, in the event
the Commission informs the Company that (a) all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, or (b) the staff of the
Commission (the “Staff”) or the Commission seeks to characterize any offering
pursuant to a Registration Statement filed pursuant to this Agreement as
constituting an offering of securities by, or on behalf of, the Company, or in
any other manner, such that the Staff or the Commission do not permit such
Registration Statement to become effective and used for resales in a manner that
does not constitute such an offering and that permits the continuous resale at
the market by the Holders participating therein (or as otherwise may be
acceptable to each


4





--------------------------------------------------------------------------------





Holder) without being named therein as an “underwriter,” then the Company agrees
to promptly (i) inform each of the Holders thereof, (ii) use its commercially
reasonable efforts to file amendments to the Initial Registration Statement as
required by the Commission and/or (iii) withdraw the Initial Registration
Statement and file a new registration statement (a “New Registration
Statement”), in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission; provided, however, that
prior to filing such amendment or New Registration Statement, the Company shall
be obligated to use its commercially reasonable efforts to advocate with the
Commission for the registration of all the Registrable Securities. In the event
that the Commission limits the amount of Registrable Securities that may be
included and sold by Holders in any Registration Statement, including the
Initial Registration Statement, pursuant to Rule 415 or any other basis, the
Company may reduce the number of Registrable Securities included in such
Registration Statement on behalf of the Holders in whole or in part (in case of
an exclusion as to a portion of such Registrable Securities, such portion shall
be allocated pro rata among such Holders first in proportion to the respective
numbers of Registrable Securities represented by Underlying Shares requested to
be registered by each such Holder over the total amount of Registrable
Securities represented by Underlying Shares, and second in proportion to the
respective numbers of Registrable Securities represented by Shares requested to
be registered by each such Holder over the total amount of Registrable
Securities represented by Shares) (such Registrable Securities, the “Reduction
Securities”). In addition, in the event that the Staff or the Commission
requires any Holder seeking to sell securities under a Registration Statement
filed pursuant to this Agreement to be specifically identified as an
“underwriter” in order to permit such Registration Statement to become
effective, and such Holder does not consent to being so named as an underwriter
in such Registration Statement, then, in each such case, the Company shall
reduce the total number of Registrable Securities to be registered on behalf of
such Holder, until such time as the Staff or the Commission does not require
such identification or until such Holder accepts such identification and the
manner thereof. Any reduction pursuant to this paragraph will first reduce all
securities that are not Registrable Securities and then to the Holders pro rata
in accordance with the number of such Registrable Securities sought to be
included in such Registration Statement by reference to the amount of
Registrable Securities set forth opposite such Holder’s name (and in the case of
a subsequent transfer, the initial Holder’s) relative to the aggregate amount of
all Registrable Securities. In the event of any reduction in Registrable
Securities pursuant to this paragraph, an affected Holder shall have the right
to require, upon delivery of a written request to the Company signed by such
Holder, the Company to file a registration statement within 45 days of such
request (subject to any restrictions imposed by Rule 415 or required by the
Staff or the Commission) for resale by such Holder in a manner acceptable to
such Holder, and the Company shall following such request cause to be and keep
effective such registration statement in the same manner as otherwise
contemplated in this Agreement for registration statements hereunder, in each
case until such time as: (i) all Registrable Securities held by such Holder have
been registered and sold or transferred pursuant to an effective Registration
Statement in a manner acceptable to such Holder; or (ii) all Registrable
Securities may be resold by such Holder without restriction (including, without
limitation, volume limitations) pursuant to Rule 144 (taking account of any
Staff position with respect to “affiliate” status) and without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable); or (iii) such Holder agrees to be named as an underwriter in any
such Registration Statement in a manner acceptable to such Holder as to all
Registrable Securities held by such Holder and that have not theretofore been
included in a Registration Statement under this Agreement (it being understood


5





--------------------------------------------------------------------------------





that the special demand right under this sentence may be exercised by a Holder
multiple times until all such Reduction Securities have been registered for
resale or have been resold pursuant to Rule 144). In such event the Company
shall give the Holders prompt notice of the number of such Reduction Securities
excluded and the Company will not be liable for any damages under this Agreement
in connection with the exclusion of such Reduction Securities. In the event the
Company amends the Initial Registration Statement or files a New Registration
Statement, as the case may be the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by the Commission,
one or more registration statements on Form S-3 or, if the Company is ineligible
to register for resale the Registrable Securities on Form S-3, such other form
available to register for resale all of the Reduction Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”). Such
Remainder Registration Statements shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of any
such Registration Statement) the “Plan of Distribution” in substantially the
form attached hereto as Annex A (which may be modified to respond to comments,
if any, provided by the Commission). The Company shall use its commercially
reasonable efforts to cause each such Remainder Registration Statement to be
declared effective under the Securities Act as soon as possible but, in any
event, no later than the Effectiveness Date, and shall use its commercially
reasonable efforts to keep each such Remainder Registration Statement
continuously effective under the Securities Act during the entire Effectiveness
Period, subject to Section 7(d) hereof. Notwithstanding the foregoing, the
Company shall be entitled to suspend the effectiveness of a Remainder
Registration Statement at any time prior to the expiration of the Effectiveness
Period for an aggregate of no more than 30 consecutive Trading Days or an
aggregate of 60 Trading Days (which need not be consecutive) in any given
360-day period.
(c)    If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Date, (ii) the Initial Registration
Statement is not declared effective by the Commission (or otherwise does not
become effective) on or prior to the Effectiveness Date or (iii) after the date
it is declared effective by the Commission and except as provided in the last
sentence of this Section 2(c), Section 2(d) and 3(i), (A) such Registration
Statement ceases for any reason (including without limitation by reason of a
stop order, or the Company’s failure to update the Registration Statement), to
remain continuously effective as to all Registrable Securities included in such
Registration Statement or (B) the Holders are not permitted to utilize the
Prospectus therein to resell such Registrable Securities for any reason (other
than due to a change in the “Plan of Distribution” or the inaccuracy of any
information regarding the Holders) in each case for more than an aggregate of 30
consecutive Trading Days or 60 Trading Days (which need not be consecutive) in
any given 360-day period (other than as a result of a breach of this Agreement
or the Purchase Agreement by a Holder), or (iv) the Company fails to satisfy the
current public information requirement pursuant to Rule 144(c)(1) as a result of
which the Holders who are not affiliates are unable to sell Registrable
Securities without restriction under Rule 144 (or any successor thereto), (any
such failure or breach in clauses (i) through (iv) above being referred to as an
“Event,” and, for purposes of clauses (i), (ii) or (iv), the date on which such
Event occurs, or for purposes of clause (iii), the date on which such 30 or 60
Trading Day period is exceeded, being referred to as an “Event Date”), then in
addition to any other rights the Holders may have hereunder or under applicable
law, on each such Event Date and on each monthly anniversary of each such


6





--------------------------------------------------------------------------------





Event Date (if the applicable Event shall not have been cured by such date)
until the earlier of (1) the applicable Event is cured or (2) the Registrable
Securities are eligible for resale pursuant to Rule 144 without manner of sale
or volume restrictions or the current public information requirement, the
Company shall pay to each Holder an amount in cash, as partial liquidated
damages (“Liquidated Damages”) equal to one percent of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any
unregistered Registrable Securities then held by such Holder.  The parties agree
that notwithstanding anything to the contrary herein or in the Purchase
Agreement, no Liquidated Damages shall be payable with respect to any period
after the expiration of the Effectiveness Period (except in respect of an Event
described in Section 2(c)(iv) herein) (it being understood that this sentence
shall not relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Deadline), and in no event shall the aggregate amount of
Liquidated Damages (excluding Liquidated Damages payable in respect of an Event
described in Section 2(c)(iv) herein) payable to a Holder exceed, in the
aggregate, five percent of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement.  The Liquidated Damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a month
prior to the cure of an Event, except in the case of the first Event Date.  The
Company shall not be liable for Liquidated Damages under this Agreement as to
any Registrable Securities which are not permitted by the Commission to be
included in a Registration Statement.  In such case, the Liquidated Damages
shall be calculated to only apply to the percentage of Registrable Securities
which are permitted to be included in such Registration Statement. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of a Purchaser to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
case the Effectiveness Deadline would be extended with respect to Registrable
Securities held by such Purchaser). Notwithstanding anything herein to the
contrary, (i) any time period commencing with the filing of a post-effective
amendment to a Registration Statement and continuing until the time such
Registration Statement has been declared effective by the Commission shall not
be considered an Event hereunder and no Liquidated Damages shall accrue or be
payable with respect thereto so long as such Registration Statement remains
effective and available for the resale of such Registrable Securities during
such period and (ii) such Liquidated Damages shall not otherwise limit or affect
any other remedies at law or in equity of the Holders, with respect to any
breach of the Company’s obligations under this Agreement or the Purchase
Agreement.
(d)    In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 promptly after such form is available; provided, that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission. If the
Company elects to register the Registrable Securities on Form S-3 by filing a
post-effective amendment to the then effective registration statement covering
such Registrable Securities, then, subject to the proviso contained in clause
(ii) of the preceding sentence, the Company shall have a period of up to 50 days
between the filing of such post-effective


7





--------------------------------------------------------------------------------





amendment to register the Registrable Securities on Form S-3 and, subject to the
proviso contained in clause (ii), the delay (up until such 50-day period) in
such amendment being declared effective shall not, in and of itself, be
considered an Event hereunder and no Liquidated Damages shall accrue or be
payable with respect thereto.
3.    Registration Procedures.
In connection with the Company’s registration obligations hereunder, the Company
shall:
(a)    Not less than five Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to the Holders copies of all such documents proposed to be filed (other
than those incorporated by reference). Notwithstanding the foregoing, the
Company shall not be required to furnish to the Holders any prospectus
supplement being prepared and filed solely to name new or additional selling
securityholders unless such Holders are named in such prospectus supplement. In
addition, in the event that any Registration Statement is on Form S-1 (or other
form which does not permit incorporation by reference), the Company shall not be
required to furnish to the Holders any prospectus supplement containing
information included in a report or proxy statement filed under the Exchange Act
that would be incorporated by reference in such Registration Statement if such
Registration Statement were on Form S-3 (or other form which permits
incorporation by reference). The Company shall duly consider any comments made
by Holders and received by the Company not later than two Trading Days prior to
the filing of the Registration Statement, but shall not be required to accept
any such comments to which it reasonably objects.
(b)    (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as Selling Stockholders, but
not any comments that would result in the disclosure to the Holders of material
and non-public information concerning the Company; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement provided, however,
that each Holder shall be responsible for the delivery of the Prospectus to the
Persons to whom such Holder sells any of the Shares or the Warrant Shares
(including in accordance with Rule 172 under the Securities Act), and each
Holder agrees to dispose of Registrable Securities in compliance with the “Plan
of Distribution” described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws.


8





--------------------------------------------------------------------------------





(c)    Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than three Trading Days
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one Trading Day following the day: (i)(A) when a
Prospectus or any prospectus supplement (but only to the extent notice is
required under Section 3(a) above) or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (in which case the
Company shall provide true and complete copies thereof and all written responses
thereto to each of the Holders that pertain to the Holders as a Selling
Stockholder or to the Plan of Distribution, but not information which the
Company believes would constitute material non-public information); and (C) with
respect to each Registration Statement or any post-effective amendment, when the
same has been declared effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as Selling Stockholders or the Plan of Distribution; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided, that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding each Holder’s agreement
to keep such information confidential, each such Holder makes no acknowledgement
that any such information is material, non-public information. The Company shall
exercise commercially reasonable efforts to take all such actions as are
necessary to terminate any suspension of the use of the Prospectus in order to
maintain the effectiveness of the Registration Statement and availability of the
Prospectus as promptly as reasonably possible.
(d)    Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.


9





--------------------------------------------------------------------------------





(e)    If requested by a Holder, furnish to such Holder, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent reasonably requested by such Person
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR system.
(f)    If requested by a Holder, promptly deliver to such Holder, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. Subject to Section 7(d) hereof, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.
(g)    Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of those
jurisdictions within the United States as any Holder reasonably requests in
writing to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statements; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.
(h)    If requested by a Holder, to exercise commercially reasonably efforts to
cause the Company’s transfer agent to take all necessary actions and to
otherwise cooperate with such Holder to facilitate the timely preparation and
delivery of certificates or book-entry statements representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates or book-entry statements shall be free, to the
extent permitted by the Purchase Agreement, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may reasonably request.
(i)    Upon the occurrence of any event contemplated by clauses (ii), (v) and
(vi) of Section 3(c), as promptly as reasonably possible (taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such event), prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Holders in
accordance with clauses (ii) through (vi) of Section 3(c) above to suspend the
use of any Prospectus until the requisite changes to such Prospectus have been
made, then the Holders shall suspend use of such Prospectus. The


10





--------------------------------------------------------------------------------





Company will use its commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed as promptly as is practicable and to update the
Registration Statement to the extent required by applicable law or regulation to
ensure that it contains materially accurate information with respect to the
Company and no omission that would make the statements contained therein
materially misleading. For the avoidance of doubt, (i) any period of time for
which the availability of a Registration Statement and Prospectus are suspended
pursuant to Section 2(d) and (e) shall be disregarded when determining the time
period allotted this under Section 3(i), and (ii) no suspension of the
availability of a Registration Statement and Prospectus hereunder shall be
deemed to restrict the sale of any Registrable Securities in any other manner
that may be permitted by applicable law (including, to the extent available,
Rule 144).
(j)    The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, the natural persons thereof that
have voting and dispositive control over the shares and any other information
with respect to such Holder as the Commission requests
(k)    With a view to making available to each Holder the benefits of Rule 144
and any other similar rule or regulation of the Commission that may at any time
permit such Holder to sell securities of the Company to the public without
registration, the Company agrees (until all of the Registrable Securities have
been sold or transferred under a Registration Statement or pursuant to Rule 144)
to use its commercially reasonable efforts to:
a.
make and keep public information available, as those terms are understood and
defined in Rule 144;

b.
file with the Commission in a timely manner (or obtain extensions in respect
thereof and file within the applicable grace period) all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements; and

c.
furnish to such Holder, so long as such Holder owns any Registrable Securities,
promptly upon written request (i) a written statement by the Company, if true,
that it has complied with the reporting requirements of Rule 144, the Securities
Act and the Exchange Act, (ii) to the extent not publicly available through the
Commission’s EDGAR database, a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company with the Commission, and (iii) such other information as may be
reasonably requested by such Holder in connection with such Holder’s compliance
with any rule or regulation of the Commission which permits the selling of any
such securities without registration.

4.    Holder’s Obligations. Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a


11





--------------------------------------------------------------------------------





Registration Statement or to receive a Prospectus relating thereto, unless such
Holder has furnished the Company with the information set forth in the Purchaser
Questionnaire and Selling Stockholder Questionnaire pursuant to the Purchase
Agreement.
5.    Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal
fees) shall be borne by the Company whether or not any Registrable Securities
are sold or transferred pursuant to a Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Principal Market on which the Common Stock is then listed for trading, and (B)
in compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) reasonable fees and disbursements of
counsel for the Company, (v) reasonable fees and disbursements of one (1)
counsel to the Holders, in an amount not to exceed $35,000, (vi) Securities Act
liability insurance, if the Company so desires such insurance, and (v)
reasonable fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder. In no event shall the Company be responsible for any
underwriting, broker or similar fees or commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.
6.    Indemnification.
(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, stockholders and employees of
each Holder, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents, partners, members, stockholders and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements,


12





--------------------------------------------------------------------------------





alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the
Losses were caused solely by the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice (as defined below) or an amended or supplemented Prospectus, but only
if and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected; provided, however, that the foregoing indemnity shall
not apply to amounts paid in settlement of any such Loss if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld, conditioned or delayed). The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.
(b)    Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
Company is not a “Seasoned Issuer” and the prospectus delivery requirements of
the Securities Act apply to sales by such Holder, such Holder’s failure to
comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue statement of a material fact contained in any Registration Statement,
any Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or any form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the Losses were caused
solely by the use by such Holder of an outdated or defective Prospectus after
the Company has notified such Holder in writing that the Prospectus is outdated
or defective and prior to the receipt by such Holder of an Advice or an amended
or supplemented Prospectus, but only if and to the extent that following the
receipt of the Advice or the amended or supplemented Prospectus the misstatement
or omission giving rise to such Loss would have been


13





--------------------------------------------------------------------------------





corrected or (3) to the extent that any such Losses arise out of the Purchaser’s
(or any other indemnified Person’s) failure to send or give a copy of the
Prospectus or supplement (as then amended or supplemented), if required,
pursuant to Rule 172 under the Securities Act (or any successor rule) to the
Persons asserting an untrue statement or alleged untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such Prospectus or supplement; provided,
however, that the foregoing indemnity shall not apply to amounts paid in
settlement of any such Loss if such settlement is effected without the consent
of such Holder (which consent shall not be unreasonably withheld, conditioned or
delayed). In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c). The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding. Each Indemnified Party shall


14





--------------------------------------------------------------------------------





furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
(d)    Contribution. If a claim for indemnification under Section 6(a) or 6(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.


15





--------------------------------------------------------------------------------





7.    Miscellaneous.
(a)    Remedies. In the event of a breach by the Company or by a Holder of any
of their obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.
(b)    Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell the Registrable Securities only in accordance with the
Plan of Distribution described in the Prospectus.
(c)    Subsequent Registration Rights. Until the Initial Registration Statement
required hereunder is declared effective by the Commission, the Company shall
not enter into any agreement granting any registration rights with respect to
any of its securities to any Person without the written consent of Holders
representing no less than a majority of the then outstanding Registrable
Securities; provided, that this Section 7(c) shall not prohibit the Company from
fulfilling its obligations under any other registration rights agreements
existing as of the date hereof.
(d)    Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
(e)    Furnishing of Information. Each Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.
(f)    Piggy-Back Registrations. If at any time during the Effectiveness Period,
except as contemplated by Section 2(b) hereof, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection


16





--------------------------------------------------------------------------------





with stock option or other employee benefit plans, then the Company shall send
to each Holder a written notice of such determination and, if within 15 calendar
days after the date of such notice, any such Holder shall so request in writing,
the Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 7(f) that are eligible for resale pursuant to Rule 144
promulgated under the Securities Act without volume limitation or that are the
subject of a then effective Registration Statement; provided, further, however,
if there is not an effective Registration Statement covering all of the
Registrable Securities during the Effectiveness Period, the Company may file a
registration statement with the Commission to register equity securities of the
Company to be sold on a primary basis, provided that the Company does not sell
any such equity securities until there is an effective Registration Statement
covering all of the Registrable Securities. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 7(f)
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. For the avoidance of doubt,
the Company shall not be prohibited from preparing and filing with the
Commission amendments to registration statements filed prior to the date of this
Agreement. The Company shall obtain all necessary consents and waivers, as may
be applicable, from the Company’s stockholders with respect to any existing
contractual registration rights to ensure that all Registrable Securities
included in any registration in accordance with Section 7(f) shall be included
on a parity basis with any other securities included in such registration and
shall not be subject to cutback except on a pro rata basis.
(g)    Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder or
Holders (as applicable) of no less than a majority of the then outstanding
Registrable Securities. The Company shall provide prior notice to all Holders of
any proposed waiver or amendment. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
(h)    Termination of Registration Rights. For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding as of a Filing Date, then the Company shall
have no obligation to file, cause to be declared effective or to keep effective
any Registration Statement hereunder (including any Registration Statement
previously filed pursuant to this Agreement) and (ii) all registration rights
granted to the Holders hereunder (including the rights set forth in Sections
6(c) and 6(d)), shall terminate in their entirety effective on the first date on
which there shall cease to be any Registrable Securities outstanding.
(i)    Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by confirmed facsimile or
electronic mail, or mailed by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, and shall be
deemed given when so sent in the case of facsimile or electronic mail
transmission, or when so received in the case of mail or courier, and addressed
as follows:


17





--------------------------------------------------------------------------------





if to the Company, to:
Achaogen, Inc.
7000 Shoreline Court, Suite 371
South San Francisco, California
Attention: Chief Executive Officer
E-Mail: #######@achaogen.com


with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
140 Scott Drive
Menlo Park, California 94025
Attention: Mark Roeder
E-Mail: mark.roeder@lw.com


 
If to a Purchaser:
 
To the address set forth under such Purchaser’s name on the signature pages
hereto
 
If to any other Person who is then the registered Holder:
 
To the address of such Holder as it appears in the stock transfer books of the
Company



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
(j)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Each Holder may assign its respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement; provided,
in each case, that (i) the Holder agrees in writing with the transferee or
assignee to assign such rights and related obligations under this Agreement, and
for the transferee or assignee to assume such obligations, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (iii) at or before the
time the Company received the written notice contemplated by clause (ii) of this
sentence, the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein and (iv) the transferee is an
“accredited investor,” as that term is defined in Rule 501 of Regulation D.


18





--------------------------------------------------------------------------------





(k)    Execution and Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) the same with the same
force and effect as if such facsimile of “.pdf” signature were the original
thereof.
(l)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. With
respect to any disputes arising out of or related to this Agreement, the parties
consent to the exclusive jurisdiction of, and venue in, the state courts in San
Francisco County in the State of California (or in the event of exclusive
federal jurisdiction, the courts of the Northern District of California). Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
(m)    Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
(n)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
(o)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(p)    Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser hereunder are several and not joint with the obligations of
any other Purchaser hereunder, and no Purchaser shall be responsible in any way
for the performance of the obligations


19





--------------------------------------------------------------------------------





of any other Purchaser hereunder. The decision of each Purchaser to purchase
Securities pursuant to the Transaction Documents has been made independently of
any other Purchaser. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
[signature pages follow]


20





--------------------------------------------------------------------------------






ANNEX A
PLAN OF DISTRIBUTION
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions. The Selling Stockholders may
use one or more of the following methods when disposing of the shares or
interests therein:
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

•
through brokers, dealers or underwriters that may act solely as agents;

•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

•
an exchange distribution in accordance with the rules of the applicable
exchange;

•
privately negotiated transactions;

•
through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

•
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

•
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

•
a combination of any such methods of disposition; and

•
any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, or Section
4(a)(1) under the Securities Act, rather than under this prospectus, provided
that they meet the criteria and conform to the requirements of those provisions.







--------------------------------------------------------------------------------





If the Selling Stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents engaged by the Selling Stockholders may arrange for
other broker-dealers to participate in sales. Broker-dealers may receive
commissions or discounts from the Selling Stockholders (or, if any broker-dealer
acts as agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
The Selling Stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants or shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time under this prospectus, or under a supplement or amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act amending, if necessary, the list of Selling Stockholders to include the
pledgee, transferee or other successors in interest as Selling Stockholders
under this prospectus.
Each Selling Stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the common stock. If the
Company is notified in writing by a Selling Stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In addition, upon being
notified in writing by a Selling Stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, the Company will file a supplement to
this prospectus if then required in accordance with applicable securities law.
The Selling Stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
In connection with the sale of the shares of common stock or interests in shares
of common stock, the Selling Stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The Selling Stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The Selling Stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus







--------------------------------------------------------------------------------





is a part with broker-dealers or other financial institutions or the creation of
one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than eight percent of the initial
gross proceeds from the sale of any security being sold.
The Company has advised the Selling Stockholders that they are required to
comply with Regulation M promulgated under the Securities Exchange Act of 1934,
as amended, during such time as they may be engaged in a distribution of the
shares. The foregoing may affect the marketability of the common stock.
The aggregate proceeds to the Selling Stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the Selling Stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. The Company will not receive any of the proceeds from this
offering.
The Company is required to pay all fees and expenses incident to the
registration of the shares. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act or otherwise.
The Company has agreed with the Selling Stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (a) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement,
or (b) the date on which the shares of common stock covered by this prospectus
may be sold or transferred by non-affiliates without any volume limitations or
pursuant to Rule 144 of the Securities Act.







--------------------------------------------------------------------------------






SCHEDULE OF EXCEPTIONS


June 1, 2016


This Schedule of Exceptions is being furnished by Achaogen, Inc., a Delaware
corporation (the “Company”), to the Purchasers listed on Exhibit A to that
certain Securities Purchase Agreement of even date herewith by and among the
Company and such Purchasers (the “Agreement”) in connection with the execution
and delivery of the Agreement, pursuant to Section 4 of the Agreement. Unless
the context otherwise requires, all capitalized terms used in this Schedule of
Exceptions shall have the respective meanings ascribed to such terms in the
Agreement.
This Schedule of Exceptions and the information, descriptions and disclosures
included herein is intended to set forth exceptions to the representations and
warranties of the Company contained in the Agreement. The contents of all
agreements and other documents referred to in a particular section of this
Schedule of Exceptions are incorporated by reference into such particular
section as though fully set forth in such section.
4.14    Contracts.


The Company entered into a modification dated May 26, 2016 to the BARDA
Agreement, which the Company expects to describe on a Current Report on Form 8-K
within the time period required by the Commission.


The Company entered into an offer letter dated May 3, 2016 with Tobin Schilke to
serve as the Company’s Chief Financial Officer, which the Company expects to
describe on a Current Report on Form 8-K within the time period required by the
Commission.







--------------------------------------------------------------------------------







SCHEDULE 1
Name
GROWTH EQUITY OPPORTUNITIES FUND IV, LLC
Form of Affiliate Legend
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE HELD BY AN AFFILIATE OF THE
ISSUER AS DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933 AND
MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE REQUIREMENTS OF
RULE 144 OR PURSUANT TO A REGISTRATION STATEMENT UNDER SAID ACT OR AN EXEMPTION
FROM SUCH REGISTRATION.”





